Exhibit 10.3

EXECUTION VERSION

 

 

 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

made by

UNISOURCE CANADA, INC.

and

the Canadian Guarantors,

in favour of

BANK OF AMERICA, N.A.,

as Administrative Agent and as ABL Collateral Agent

Dated as of July 1, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1

  DEFINED TERMS      2   

1.1

  Definitions      2   

1.2

  Other Definitional Provisions      9   

SECTION 2

  GUARANTEE      10   

2.1

  Guarantee      10   

2.2

  Right of Contribution      11   

2.3

  No Subrogation      11   

2.4

  Amendments, etc. with Respect to the Obligations      12   

2.5

  Guarantee Absolute and Unconditional      12   

2.6

  Reinstatement      14   

2.7

  Payments      14   

SECTION 3

  GRANT OF SECURITY INTEREST      14   

3.1

  Grant      14   

3.2

  Pledged Collateral      15   

3.3

  Certain Limited Exceptions      15   

SECTION 4

  REPRESENTATIONS AND WARRANTIES      18   

4.1

  Representations and Warranties of Each Canadian Guarantor      18   

4.2

  Representations and Warranties of Each Canadian Grantor      19   

4.3

  Representations and Warranties of Each Canadian Pledgor      22   

4.4

  Representations and Warranties of Each Canadian Granting Party      23   

SECTION 5

  COVENANTS      23   

5.1

  Covenants of Each Canadian Guarantor      23   

5.2

  Covenants of Each Canadian Grantor      23   

5.3

  Covenants of Each Canadian Pledgor      27   

SECTION 6

  REMEDIAL PROVISIONS      29   

6.1

  Certain Matters Relating to Accounts      29   

6.2

  Communications with Obligors; Canadian Grantors Remain Liable      30   

6.3

  Pledged Stock      31   

6.4

  Proceeds to Be Turned Over to the ABL Collateral Agent      32   

6.5

  Application of Proceeds      32   

6.6

  PPSA and Other Remedies      32   

6.7

  Registration Rights      34   

6.8

  Waiver; Deficiency      35   

SECTION 7

  THE ABL COLLATERAL AGENT      35   

7.1

  ABL Collateral Agent’s Appointment as Attorney-in-Fact, etc.      35   

7.2

  Duty of ABL Collateral Agent      37   

7.3

  Financing Statements      37   

7.4

  Authority of ABL Collateral Agent      38   

7.5

  Right of Inspection      38   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 8

  NON-LENDER SECURED PARTIES      38   

8.1

  Rights to Collateral      38   

8.2

  Appointment of Agent      39   

8.3

  Waiver of Claims      40   

8.4

  Designation of Non-Lender Secured Parties      40   

SECTION 9

  MISCELLANEOUS      40   

9.1

  Amendments in Writing      40   

9.2

  Notices      41   

9.3

  No Waiver by Course of Conduct; Cumulative Remedies      41   

9.4

  Enforcement Expenses; Indemnification      41   

9.5

  Successors and Assigns      42   

9.6

  Set-Off      42   

9.7

  Counterparts      42   

9.8

  Severability      42   

9.9

  Section Headings      42   

9.10

  Integration      43   

9.11

  GOVERNING LAW      43   

9.12

  Submission to Jurisdiction; Waivers      43   

9.13

  Acknowledgments      44   

9.14

  WAIVER OF JURY TRIAL      44   

9.15

  Additional Canadian Granting Parties      44   

9.16

  Releases      44   

9.17

  Judgment      46   

9.18

  Canadian Amalgamation      46   

9.19

  Language      46   

9.20

  No Implicit Subordination      47   

9.21

  Paramountcy      47   

 

SCHEDULES

1

      Notice Addresses of Canadian Granting Parties   

2

      Pledged Securities   

3

      Perfection Matters   

4A

      Financing Statement Jurisdictions   

4B

      Granting Party Information   

5

      Intellectual Property   

ANNEXES

1

      Acknowledgment and Consent of Issuers who are not Canadian Granting
Parties   

2

      Assumption Agreement   

3

      Supplemental Agreement   

 

-ii-



--------------------------------------------------------------------------------

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 1, 2014, made by
UNISOURCE CANADA, INC., a Canadian amalgamated corporation (the “Canadian
Borrower”), and certain Canadian Subsidiaries of the Parent Borrower (as
described below) from time to time party hereto (the “Canadian Guarantors”), in
favour of BANK OF AMERICA, N.A., as ABL Collateral Agent (in such capacity, the
“ABL Collateral Agent”) and administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions from time
to time party to the ABL Credit Agreement (as described below).

W I T N E S S E T H:

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, waived, supplemented or otherwise modified from time to
time, together with any agreement extending the maturity of, or restructuring,
refunding, refinancing or increasing the Indebtedness under such agreement or
any successor agreements, the “ABL Credit Agreement”), among Veritiv Corporation
(“Holding”), xpedx Intermediate, LLC (the “Parent Borrower”), xpedx, LLC (the
“OpCo Borrower”), the several Subsidiary Borrowers that are or may become
parties thereto, including the Canadian Borrower (together with Holding, the
Parent Borrower and the OpCo Borrower, the “Borrowers”), the Administrative
Agent and the ABL Collateral Agent and the other parties party thereto, the
Lenders (as defined in the ABL Credit Agreement) have severally agreed to make
extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Canadian Borrower is a member of an affiliated group of companies
that includes the Canadian Borrower and the Parent Borrower’s other Canadian
Subsidiaries that are party hereto and any other Canadian Subsidiaries of the
Parent Borrower (other than any Excluded Subsidiary (as defined in the ABL
Credit Agreement)) that becomes a party hereto from time to time after the date
hereof (such Canadian Subsidiaries together with the Canadian Borrower,
collectively, the “Canadian Granting Parties”);

WHEREAS, the proceeds of the extensions of credit under the ABL Credit Agreement
will be used in part to enable the Canadian Borrower to make valuable transfers
to one or more of the other Canadian Granting Parties in connection with the
operation of their respective businesses;

WHEREAS, the Canadian Borrower and the other Canadian Granting Parties are
engaged in related businesses, and each such Canadian Granting Party will derive
substantial direct and indirect benefit from the making of the extensions of
credit under the ABL Credit Agreement; and

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the ABL Credit Agreement that the Canadian
Granting Parties shall execute and deliver this Agreement to the ABL Collateral
Agent for the benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the ABL Collateral Agent and the Lenders to enter into the
ABL Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Canadian Borrower thereunder, each Canadian Granting
Party hereby agrees with the Administrative Agent and the ABL Collateral Agent,
for the benefit of the Secured Parties (as defined herein), as follows:



--------------------------------------------------------------------------------

SECTION 1 DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the ABL Credit Agreement
and used herein shall have the meanings given to them in the ABL Credit
Agreement, and the following terms that are defined in the PPSA (as defined
below and in effect on the date hereof) are used herein as so defined:
Certificated Security, Chattel Paper, Consumer Goods, Document of Title,
Equipment, Goods, Intangibles, Investment Property, Money, Proceeds, Securities
Account, Securities Intermediary, Security, Security Certificate, Security
Entitlement and Uncertificated Security.

(b) The following terms shall have the following meanings:

“ABL Collateral Agent”: as defined in the preamble hereto.

“ABL Credit Agreement”: as defined in the recitals hereto.

“Accounts”: all accounts (as defined in the PPSA) of each Canadian Grantor,
including, without limitation, all Accounts (as defined in the ABL Credit
Agreement) and Accounts Receivable of such Canadian Grantor.

“Accounts Receivable”: any right to payment, whether or not earned by
performance, for goods sold, leased, licensed, assigned or otherwise disposed,
or for services rendered or to be rendered, which is not evidenced by an
Instrument or Chattel Paper.

“Additional Agent”: any administrative agent, collateral agent, security agent,
trustee or other representative, in each case including any successor thereto,
for or of any one or more secured parties in respect of any Incurrence of
Indebtedness (including under subsection 8.1(a) of the ABL Credit Agreement)
that is permitted by the ABL Credit Agreement to be secured by a Lien on the
Security Collateral.

“Adjusted Net Worth”: of any Canadian Guarantor at any time, the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Canadian
Guarantor’s assets on the date of the respective payment hereunder exceeds its
debts and other liabilities (including contingent liabilities, but without
giving effect to any of its obligations under this Agreement or any other Loan
Document).

“Administrative Agent”: as defined in the preamble hereto.

“Agreement”: this Canadian Guarantee and Collateral Agreement, as the same may
be amended, supplemented, waived or otherwise modified from time to time.

“Applicable Law”: as defined in subsection 9.8.

“Bank Products Affiliate”: shall mean any Person who (i) has entered into a Bank
Products Agreement with a Canadian Grantor with the obligations of such Canadian
Grantor thereunder being secured by one or more Loan Documents, (ii) was an
Agent, a Lender or an Affiliate or branch of a Lender on the date hereof, or at
the time of entry into such Bank Products Agreement, or on the date hereof, or
at the time of the designation referred to in the following clause (iii) and
(iii) has been designated by the Parent Borrower for and on behalf of the
Canadian Borrower in accordance with subsection 8.4.

 

-2-



--------------------------------------------------------------------------------

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (iv) other similar
banking products or services as may be requested by any Canadian Grantor (other
than letters of credit and other than loans except indebtedness arising from
services described in clauses (i) through (iii) of this definition).

“Bankruptcy Case”: (i) Holding or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator, interim receiver, monitor or other similar official for
it or for all or any substantial part of its assets, or Holding or any of its
Subsidiaries making a general assignment for the benefit of its creditors; or
(ii) there being commenced against Holding or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days.

“Borrower”: as defined in the recitals hereto.

“Borrower Obligations”: with respect to the Canadian Borrower, the collective
reference to all obligations and liabilities of the Canadian Borrower in respect
of the unpaid principal of and interest on (including, without limitation,
interest and fees accruing after the maturity of the Canadian Facility Revolving
Credit Loans and Reimbursement Obligations with respect to Canadian Facility
Letters of Credit and interest and fees accruing after (or that would accrue but
for) the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Canadian
Borrower, whether or not a claim for post-filing or post-petition interest or
fees is allowed in such proceeding) the Canadian Facility Revolving Credit Loans
and Reimbursement Obligations with respect to Canadian Facility Letters of
Credit, and all other obligations and liabilities of the Canadian Borrower to
the Secured Parties, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the ABL Credit Agreement, the Canadian Facility
Revolving Credit Loans, the Canadian Facility Letters of Credit, this Agreement,
the other Loan Documents, any Hedging Agreement entered into with any Hedging
Affiliate or any Bank Products Agreement entered into with any Bank Products
Affiliate, in each case whether on account of principal, interest, reimbursement
obligations, amounts payable in connection with any such Bank Products Agreement
or termination of any transaction entered into pursuant to any such Interest
Rate Agreement, fees, indemnities, costs, expenses or otherwise (including,
without limitation, all reasonable fees, expenses and disbursements of counsel
to the Administrative Agent or any other Secured Party that are required to be
paid by the Canadian Borrower pursuant to the terms of the ABL Credit Agreement
or any other Loan Document). With respect to any Canadian Guarantor, if and to
the extent, under the Commodity Exchange Act or any rule, regulation or order of
the CFTC (or the application or official interpretation of any thereof), all or
a portion of the guarantee of such Canadian Guarantor of, or the grant by such
Canadian Guarantor of a security interest for, the obligation (the “Excluded
Borrower Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act (or the analogous term or section in any amended or
successor statute) is or becomes illegal, the Borrower Obligations guaranteed by
such Canadian Guarantor shall not include any such Excluded Borrower Obligation.

 

-3-



--------------------------------------------------------------------------------

“Canadian Borrower”: as defined in the preamble hereto.

“Canadian Granting Parties”: as defined in the recitals hereto.

“Canadian Grantor”: the Canadian Borrower and any other Canadian Subsidiary of
the Parent Borrower (other than any Excluded Subsidiary) that becomes a party
hereto from time to time after the date hereof.

“Canadian Guarantors”: the collective reference to each Canadian Subsidiary from
time to time party hereto.

“Canadian Pledgor”: Each Canadian Granting Party (with respect to Pledged
Securities held by such Canadian Granting Party and all other Pledged Collateral
of such Canadian Granting Party).

“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

“Collateral”: as defined in subsection 3.1; provided that, for purposes of
subsection 6.5 and Section 8, “Collateral” shall have the meaning assigned to
such term in the ABL Credit Agreement.

“Collateral Account Bank”: any bank or an Affiliate or branch thereof which at
all times is the ABL Collateral Agent or a Lender or an Affiliate thereof as
selected by the relevant Canadian Grantor and consented to in writing by the ABL
Collateral Agent (such consent not to be unreasonably withheld or delayed).

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Canadian Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the ABL Collateral Agent for the benefit of the Secured Parties.

“Commitments”: collective reference to (i) each Canadian Facility Lender’s
obligation to make Canadian Facility Revolving Credit Loans pursuant to the ABL
Credit Agreement and (ii) the obligation of the Canadian Facility Issuing Lender
to issue Canadian Facility Letters of Credit to the Canadian Borrower pursuant
to subsection 3.1 of the ABL Credit Agreement.

“Concentration Account”: as defined in the ABL Credit Agreement.

“Contracts”: with respect to any Canadian Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such
Canadian Grantor is a party or under which such Canadian Grantor or any property
of such Canadian Grantor is subject, as the same may from time to time be
amended, supplemented, waived or otherwise modified, and all rights of such
Canadian Grantor thereunder, including, without limitation, (i) all rights of
such Canadian Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of such Canadian Grantor to damages
arising thereunder and (iii) all rights of such Canadian Grantor to perform and
to exercise all remedies thereunder.

 

-4-



--------------------------------------------------------------------------------

“Copyright Licenses”: with respect to any Canadian Grantor, all Canadian written
license agreements of such Canadian Grantor providing for the grant by or to
such Canadian Grantor of any right under any Copyright of such Canadian Grantor,
other than agreements with any Person that is an Affiliate or a Subsidiary of
the Parent Borrower or such Canadian Grantor, including, without limitation, any
license agreements listed on Schedule 5, subject, in each case, to the terms of
such license agreements, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereafter covered by such licenses.

“Copyrights”: with respect to any Canadian Grantor, all of such Canadian
Grantor’s right, title and interest in and to all Canadian copyrights, whether
or not the underlying works of authorship have been published or registered, all
Canadian and United States copyright registrations and copyright applications,
including, without limitation, any copyright registrations and copyright
applications listed on Schedule 5, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due and/or payable
with respect thereto, including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past or
future infringements thereof and (iii) the right to sue or otherwise recover for
past, present and future infringements and misappropriations thereof.

“Deposit Account”: any demand, time, savings, passbook or like account now or
hereafter maintained by any Canadian Grantor with a depositary institution, and,
in any event, shall include, but shall not be limited to all DDAs, all
Concentration Accounts and the Canadian Core Concentration Account.

“Excluded Assets”: as defined in subsection 3.3.

“first priority”: with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject.

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trade-marks, service marks, trade-mark and
service mark applications, trade names, trade dress, trade-mark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than Canada or any province, territory and other political
subdivision thereof.

“Foreign Subsidiary”: for the purposes of this Agreement, (i) any Restricted
Subsidiary of the Parent Borrower that is not organized under the laws of
Canada, including all provinces, territories and political subdivisions thereof
and (ii) any Foreign Subsidiary Holdco.

“Guarantor Obligations”: with respect to any Canadian Guarantor, the collective
reference to (i) the Obligations guaranteed by such Canadian Guarantor pursuant
to Section 2 and (ii) all obligations and liabilities of such Canadian Guarantor
that may arise under or in connection with this Agreement or any other Loan
Document to which such Canadian Guarantor is a party, any Hedging Agreement
entered into with any Hedging Affiliate or any Bank Products Agreement entered
into with any Bank Products Affiliate, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable fees,
expenses and disbursements of counsel to the Administrative Agent or to any
other Secured Party that are required to be paid by such Canadian Guarantor
pursuant to the terms of this Agreement or any other Loan Document and interest
and fees accruing after (or that would accrue but for) the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to such Canadian Guarantor, whether or not a claim for
post-filing or post-petition interest or fees is allowed in such proceeding).
With respect to any Canadian Guarantor, if and to the extent, under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof),

 

-5-



--------------------------------------------------------------------------------

all or a portion of the guarantee of such Canadian Guarantor of, or the grant by
such Canadian Guarantor of a security interest for, the obligation (together
with the Excluded Borrower Obligation, the “Excluded Obligation”) to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal, the Guarantor Obligations of such Canadian Guarantor shall not include
any such Excluded Obligation.

“Hedging Affiliate”: any Person who (i) has entered into a Hedging Agreement
with any Canadian Grantor with the obligations of such Canadian Grantor
thereunder being secured by one or more Loan Documents, (ii) was an Agent, a
Lender or an Affiliate of a Lender on the date hereof, or at the time of entry
into such Agreement, or at the time of the designation referred to in the
following clause (iii), and (iii) has been designated by the Parent Borrower for
and on behalf of the Canadian Borrower in accordance with subsection 8.4.

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement or any other credit or equity swap, collar, cap, floor or
forward rate agreement, or other agreement or arrangement designed to protect
against fluctuations in interest rates or currency, commodity, credit or equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

“Industrial Design Licenses”: with respect to any Canadian Grantor, all written
agreements of such Canadian Grantor providing for the grant by or to such
Canadian Grantor of any right under any Industrial Design, other than agreements
with any Person that is an Affiliate or a Subsidiary of the Parent Borrower or
such Canadian Grantor, including, without limitation, the license agreements
listed on Schedule 5, subject, in each case to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Industrial Designs”: with respect to any Canadian Grantor, all of such Canadian
Grantor’s right, title and interest in and to (a) all industrial designs,
including, without limitation all industrial designs identified on Schedule 5
and all renewals and extensions thereof, (b) all registrations and recordings
thereof and all applications that have been or shall be made or filed in Canada
or any other country or political subdivision thereof and all records thereof
and all reissues, extensions or renewals thereof, and (c) all Canadian common
law and other rights in the above.

“Instruments”: as defined in the PPSA but excluding Pledged Securities.

“Intellectual Property”: with respect to any Canadian Grantor, the collective
reference to such Canadian Grantor’s Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trade Secrets, Trade Secret Licenses, Trade-marks, Trade-mark
Licenses Industrial Designs and Industrial Design Licenses.

“Intercompany Note”: with respect to any Canadian Grantor, any promissory note
in a principal amount in excess of $5,000,000 evidencing loans made by such
Canadian Grantor to the Parent Borrower or any of its Subsidiaries.

“Inventory”: with respect to any Canadian Grantor, all inventory (as defined in
the PPSA) of such Canadian Grantor, including, without limitation, all Inventory
(as defined in the ABL Credit Agreement) of such Canadian Grantor.

“Issuer”: as defined in the STA.

 

-6-



--------------------------------------------------------------------------------

“Lender Secured Parties”: the collective reference to (i) the Administrative
Agent, the ABL Collateral Agent and each Other Representative, (ii) the Canadian
Facility Lenders and the Canadian Facility Issuing Lender, and (iii) each of
their respective successors and assigns and their permitted transferees and
endorsees.

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates and Hedging Affiliates and their respective successors, assigns,
transferees and replacements thereof, in each case in their capacity as such.

“Obligations”: (i) in the case of the Canadian Borrower, its Borrower
Obligations and (ii) in the case of each Canadian Guarantor, its Guarantor
Obligations.

“Parent Borrower”: as defined in the recitals hereto.

“Patent Licenses”: with respect to any Canadian Grantor, all Canadian written
license agreements of such Canadian Grantor providing for the grant by or to
such Canadian Grantor of any right under any Patent, patent application, or
patentable invention other than agreements with any Person who is an Affiliate
or a Subsidiary of the Parent Borrower or such Canadian Grantor, including,
without limitation, the license agreements listed on Schedule 5, subject, in
each case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

“Patents”: with respect to any Canadian Grantor, all of such Canadian Grantor’s
right, title and interest in and to all Canadian patents, patent applications
and patentable inventions and all reissues and extensions thereof, including,
without limitation, all patents and patent applications identified in Schedule
5, and including, without limitation, (i) all inventions and improvements
described and claimed therein, (ii) the right to sue or otherwise recover for
any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights corresponding thereto in Canada and all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals, and
extensions thereof, all improvements thereon, and all other rights of any kind
whatsoever of such Canadian Grantor accruing thereunder or pertaining thereto.

“Pledged Collateral”: as to any Canadian Pledgor, the Pledged Securities now
owned or at any time hereafter acquired by such Canadian Pledgor, and any
Proceeds thereof.

“Pledged Notes”: with respect to any Canadian Pledgor, all Intercompany Notes at
any time issued to, or held or owned by, such Canadian Pledgor.

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: with respect to any Canadian Pledgor, the shares of Capital
Stock listed on Schedule 2 as held by such Canadian Pledgor, together with any
other shares of Capital Stock of any Subsidiary of such Canadian Pledgor
required to be pledged by such Canadian Pledgor pursuant to subsection 7.9 of
the ABL Credit Agreement, as well as any other shares, stock, unit or other
similar certificates, options or rights of any nature whatsoever in respect of
any Capital Stock of any Issuer that may be issued or granted to, or held by,
such Canadian Pledgor while this Agreement is in effect; provided that in no
event shall there be pledged, nor shall any Canadian Pledgor be required to
pledge, directly or indirectly, (i) any of the Capital Stock of a Foreign
Subsidiary, (ii) de minimis shares of a Foreign Subsidiary held by

 

-7-



--------------------------------------------------------------------------------

any Canadian Pledgor as a nominee or in a similar capacity, (iii) any Capital
Stock of any Captive Insurance Subsidiary, (iv) Capital Stock of any Subsidiary
that is not a Loan Party, or of any joint venture, in each case that is
prohibited (for so long as such restriction or any replacement or renewal
thereof is in effect) by any applicable Contractual Obligation or Requirement of
Law from being pledged to secure the Obligations or that would require
governmental (including regulatory) consent, approval, license or authorization
to be pledged unless such consent, approval, license or authorization has been
received and (v) without duplication, any Excluded Assets.

“PPSA”: the Personal Property Security Act (Ontario), as such legislation may be
amended, renamed or replaced from time to time, and includes all regulations
from time to time made under such legislation, provided that, if perfection or
the effect of perfection or non-perfection or the priority of any Lien created
hereunder on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security as in effect in a jurisdiction other than Ontario, “PPSA” means the
Personal Property Security Act, or the Civil Code of Quebec, or such other
applicable legislation as in effect from time to time in such other jurisdiction
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

“Restrictive Agreements”: as defined in subsection 3.3(a).

“Secured Parties”: the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

“Security Collateral”: with respect to any Canadian Granting Party,
collectively, the Collateral (if any) and the Pledged Collateral (if any) of
such Canadian Granting Party.

“Specified Assets”: as defined in subsection 4.2.2(b).

“STA”: the Securities Transfer Act, 2006 (Ontario), as such legislation may be
amended, renamed or replaced from time to time, and includes all regulations
from time to time made under such legislation; provided that, if perfection or
the effect of perfection or non-perfection or the priority of any Lien created
hereunder on the Collateral that is Investment Property is governed by the laws
in effect in any province or territory of Canada other than Ontario in which
there is in force legislation substantially the same as the Securities Transfer
Act, 2006 (Ontario) (an “Other STA Province”), then “STA” shall mean such other
legislation as in effect from time to time in such Other STA Province for
purposes of the provisions hereof referring to or incorporating by reference
provisions of the STA.

“Trade Secret Licenses”: with respect to any Canadian Grantor, all Canadian
written license agreements of such Canadian Grantor providing for the grant by
or to such Canadian Grantor of any right under any Trade Secrets, including,
without limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person that is an Affiliate or a Subsidiary of the Parent Borrower or such
Canadian Grantor, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Trade Secrets”: with respect to any Canadian Grantor, all of such Canadian
Grantor’s right, title and interest in and to all Canadian trade secrets,
including, without limitation, know-how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, including,
without limitation, (i) all income, royalties, damages and payments now and
hereafter due and/or payable with respect thereto, including,

 

-8-



--------------------------------------------------------------------------------

without limitation, payments under all licenses, non-disclosure agreements and
memoranda of understanding entered into in connection therewith, and damages and
payments for past or future misappropriations thereof, and (ii) the right to sue
or otherwise recover for past, present or future misappropriations thereof.

“Trade-mark Licenses”: with respect to any Canadian Grantor, all Canadian
written license agreements of such Canadian Grantor providing for the grant by
or to such Canadian Grantor of any right under any Trade-marks, service marks,
trade names, trade dress or other indicia of trade origin or business
identifiers, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Parent Borrower or such Canadian Grantor, including, without
limitation, the license agreements listed on Schedule 5, subject, in each case,
to the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

“Trade-marks”: with respect to any Canadian Grantor, all of such Canadian
Grantor’s right, title and interest in and to all Canadian trade-marks, service
marks, trade names, trade dress or other indicia of trade origin or business
identifiers, trade-mark and service mark registrations, and applications for
trade-mark or service mark registrations (except for “intent to use”
applications for Trade-mark or service mark registrations) and any renewals
thereof, including, without limitation, each registration and application
identified in Schedule 5, and including, without limitation, (i) the right to
sue or otherwise recover for any and all past, present and future infringements
or dilutions thereof, (ii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof), and
(iii) all other rights corresponding thereto in Canada and all other rights of
any kind whatsoever of such Canadian Grantor accruing thereunder or pertaining
thereto in Canada, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each such trade-mark, service
mark, trade name, trade dress or other indicia of trade origin or business
identifiers.

“ULC”: an Issuer that is an unlimited company, unlimited liability corporation
or unlimited liability company.

“ULC Laws”: the Companies Act (Nova Scotia), the Business Corporations Act
(British Columbia), the Business Corporations Act (Alberta) and all laws of Nova
Scotia, British Columbia, Alberta or any other province or territory of Canada
related to ULCs.

“ULC Shares”: shares or other equity interests in the Capital Stock of a ULC.

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any province or
territory and all tires and other appurtenances to any of the foregoing.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Annex references are to this Agreement unless otherwise specified.
The words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “without limitation.”

 

-9-



--------------------------------------------------------------------------------

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral or any part thereof, when used in relation to
a Canadian Granting Party shall refer to such Canadian Granting Party’s
Collateral, Pledged Collateral or Security Collateral or the relevant part
thereof.

(d) All references in this Agreement to any of the property described in the
definition of the term “Collateral,” “Pledged Collateral” or “Security
Collateral,” or to any Proceeds thereof, shall be deemed to be references
thereto only to the extent the same constitute Collateral, Pledged Collateral or
Security Collateral, respectively.

SECTION 2 GUARANTEE

2.1 Guarantee.

(a) Each of the Canadian Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
benefit of the Secured Parties, the prompt and complete payment and performance
by the Canadian Borrower when due and payable (whether at the stated maturity,
by acceleration or otherwise) of the Borrower Obligations of the Canadian
Borrower owed to the Secured Parties.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Canadian Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount that can be
guaranteed by such Canadian Guarantor under applicable law, including applicable
federal or provincial laws relating to the insolvency of debtors; provided that,
to the maximum extent permitted under applicable law, it is the intent of the
parties hereto that the rights of contribution of each Canadian Guarantor
provided in subsection 2.2 be included as an asset of the respective Canadian
Guarantor in determining the maximum liability of such Canadian Guarantor
hereunder.

(c) Each Canadian Guarantor agrees that the Borrower Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Canadian Guarantor hereunder without impairing the guarantee
contained in this Section 2 or affecting the rights and remedies of the
Administrative Agent or any other Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all the
Canadian Facility Revolving Credit Loans, any Reimbursement Obligations with
respect to Canadian Facility Letters of Credit, all other Borrower Obligations
then due and owing, and the obligations of each Canadian Guarantor under the
guarantee contained in this Section 2 then due and owing shall have been
satisfied by payment in full in cash, no Canadian Facility Letter of Credit
shall be outstanding (except for Canadian Facility Letters of Credit that have
been cash collateralized, backstopped or otherwise provided for pursuant to
arrangements reasonably acceptable to the relevant Issuing Lender) and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the ABL Credit Agreement the Canadian Borrower may be free from any
Borrower Obligations, (ii) as to any Canadian Guarantor, the sale or other
disposition of all of the Capital Stock of such Canadian Guarantor (to a Person
other than the Canadian Borrower or a Canadian Guarantor), or any other
transaction or occurrence as a result of which such Canadian Guarantor ceases to
be a Restricted Subsidiary of the Parent Borrower, in each case that is
permitted under the ABL Credit Agreement and (iii) as to any Canadian Guarantor,
such Canadian Guarantor becoming an Excluded Subsidiary.

 

-10-



--------------------------------------------------------------------------------

(e) No payment made by the Canadian Borrower, any of the Canadian Guarantors,
any other Canadian Guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from the Canadian Borrower, any
of the Canadian Guarantors, any other Canadian Guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
any of the Borrower Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Canadian Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Canadian
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Canadian Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations of the Canadian
Borrower guaranteed by it hereunder up to the maximum liability of such Canadian
Guarantor hereunder until the earliest to occur of (i) the first date on which
all the Canadian Facility Revolving Credit Loans, any Reimbursement Obligations
with respect to Canadian Facility Letters of Credit and all other Borrower
Obligations then due and owing, are paid in full in cash, no Canadian Facility
Letter of Credit shall be outstanding (except for Canadian Facility Letters of
Credit that have been cash collateralized ,backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender)
and the Commitments are terminated, (ii) as to any Canadian Guarantor, a sale or
other disposition of all of the Capital Stock of such Canadian Guarantor (other
than to the Canadian Borrower or a Canadian Guarantor), or any other transaction
or occurrence as a result of which such Canadian Guarantor ceases to be a
Restricted Subsidiary of the Parent Borrower, in each case, that is permitted
under the ABL Credit Agreement and (iii) as to any Canadian Guarantor, such
Canadian Guarantor becoming an Excluded Subsidiary.

2.2 Right of Contribution. Each Canadian Guarantor hereby agrees that to the
extent that a Canadian Guarantor shall have paid more than its proportionate
share (based, to the maximum extent permitted by law, on the respective Adjusted
Net Worths of the Canadian Guarantors on the date the respective payment is
made) of any payment made hereunder, such Canadian Guarantor shall be entitled
to seek and receive contribution from and against any other Canadian Guarantor
hereunder that has not paid its proportionate share of such payment. Each
Canadian Guarantor’s right of contribution shall be subject to the terms and
conditions of subsection 2.3. The provisions of this subsection 2.2 shall in no
respect limit the obligations and liabilities of any Canadian Guarantor to the
Administrative Agent and the other Secured Parties, and each Canadian Guarantor
shall remain liable to the Administrative Agent and the other Secured Parties
for the full amount guaranteed by such Canadian Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Canadian Guarantor
hereunder or any set-off or application of funds of any Canadian Guarantor by
the ABL Collateral Agent or any other Secured Party, no Canadian Guarantor shall
be entitled to be subrogated to any of the rights of the ABL Collateral Agent or
any other Secured Party against the Canadian Borrower or any other Canadian
Guarantor or any collateral security or guarantee or right of offset held by the
ABL Collateral Agent or any other Secured Party for the payment of the Borrower
Obligations, nor shall any Canadian Guarantor seek or be entitled to seek any
contribution or reimbursement from the Canadian Borrower or any other Canadian
Guarantor in respect of payments made by such Canadian Guarantor hereunder,
until all amounts owing to the ABL Collateral Agent and the other Secured
Parties by the Canadian Borrower on account of the Borrower Obligations are paid
in full in cash, no Canadian Facility Letter of Credit shall be outstanding
(except for Canadian Facility Letters of Credit that have been cash
collateralized, backstopped or otherwise provided for pursuant to arrangements
reasonably acceptable to the relevant Issuing Lender) and the Commitments are
terminated. If any amount shall be paid to any Canadian

 

-11-



--------------------------------------------------------------------------------

Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full in cash or any Canadian
Facility Letter of Credit shall remain outstanding (except for Canadian Facility
Letters of Credit that have been cash collateralized, backstopped or otherwise
provided for pursuant to arrangements reasonably acceptable to the relevant
Issuing Lender) or any of the Commitments shall remain in effect, such amount
shall be held by such Canadian Guarantor in trust for the ABL Collateral Agent
and the other Secured Parties, segregated from other funds of such Canadian
Guarantor, and shall, forthwith upon receipt by such Canadian Guarantor, be
turned over to the ABL Collateral Agent in the exact form received by such
Canadian Guarantor (duly endorsed by such Canadian Guarantor to the ABL
Collateral Agent, if required), to be held as collateral security for all of the
Borrower Obligations (whether matured or unmatured) guaranteed by such Canadian
Guarantor and/or then or at any time thereafter may be applied against any
Borrower Obligations, whether matured or unmatured, in such order as the ABL
Collateral Agent may determine.

2.4 Amendments, etc. with Respect to the Obligations. To the maximum extent
permitted by law, each Canadian Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Canadian
Guarantor and without notice to or further assent by any Canadian Guarantor, any
demand for payment of any of the Borrower Obligations made by the ABL Collateral
Agent, the Administrative Agent or any other Secured Party may be rescinded by
the ABL Collateral Agent, the Administrative Agent or such other Secured Party
and any of the Borrower Obligations continued, and the Borrower Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, waived, modified, accelerated, compromised, subordinated, waived,
surrendered or released by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party, and the ABL Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, waived, modified, supplemented or terminated, in whole or in
part, as the ABL Collateral Agent or the Administrative Agent (or the Required
Lenders or the applicable Lender(s), as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the ABL Collateral Agent, the Administrative Agent or any other
Secured Party for the payment of any of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. None of the ABL Collateral Agent,
the Administrative Agent and each other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for any of the Borrower Obligations or for the guarantee contained in
this Section 2 or any property subject thereto, except to the extent required by
applicable law.

2.5 Guarantee Absolute and Unconditional. Each Canadian Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Canadian Borrower and any of the Canadian Guarantors, on
the one hand, and the ABL Collateral Agent, the Administrative Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Canadian Guarantor waives, to the maximum
extent permitted by applicable law, diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Canadian Borrower or
any of the other Canadian Guarantors with respect to any of the Borrower
Obligations. Each Canadian Guarantor understands and agrees, to the extent
permitted by law,

 

-12-



--------------------------------------------------------------------------------

that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment and not of
collection. Each Canadian Guarantor hereby waives, to the maximum extent
permitted by applicable law, any and all defenses (other than any claim alleging
breach of a contractual provision of any of the Loan Documents) that it may have
arising out of or in connection with any and all of the following: (a) the
validity or enforceability of the ABL Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by the Canadian Borrower against the ABL Collateral Agent, the
Administrative Agent or any other Secured Party, (c) any change in the time,
place, manner or place of payment, amendment, or waiver or increase in any of
the Obligations, (d) any exchange, non-perfection, taking, or release of
Collateral, (e) any change in the structure or existence of the Canadian
Borrower, (f) any application of Collateral to any of the Obligations, (g) any
law, regulation or order of any jurisdiction, or any other event, affecting any
term of any Obligation or the rights of the ABL Collateral Agent, the
Administrative Agent or any other Secured Party with respect thereto, including,
without limitation, (i) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of any
currency (other than Dollars) for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives the Canadian Borrower or any Canadian Guarantor of any
assets or their use, or of the ability to operate its business or a material
part thereof, or (iv) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (i),
(ii) or (iii) above (in each of the cases contemplated in clauses (i) through
(iv) above, to the extent occurring or existing on or at any time after the date
of this Agreement), or (h) any other circumstance whatsoever (other than payment
in full in cash of the Borrower Obligations guaranteed by it hereunder) (with or
without notice to or knowledge of the Canadian Borrower or such Canadian
Guarantor) or any existence of or reliance on any representation by the Secured
Parties that constitutes, or might be construed to constitute, an equitable or
legal discharge of the Canadian Borrower for the Borrower Obligations, or of
such Canadian Guarantor under the guarantee contained in this Section 2, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Canadian
Guarantor, the ABL Collateral Agent, the Administrative Agent and any other
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against the Canadian
Borrower, any other Canadian Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations guaranteed by such
Canadian Guarantor hereunder or any right of offset with respect thereto, and
any failure by the ABL Collateral Agent, the Administrative Agent or any other
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Canadian Borrower, any other Canadian
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Canadian Borrower, any other Canadian Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Canadian Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the ABL Collateral Agent, the Administrative Agent or any
other Secured Party against any Canadian Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

-13-



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee of any Canadian Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such Canadian Guarantor hereunder is rescinded or must otherwise
be restored or returned by the ABL Collateral Agent, the Administrative Agent or
any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Canadian Borrower or any Canadian
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Canadian Borrower or
any Canadian Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Canadian Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in
Canadian Dollars (or in the case of any amount required to be paid in any other
currency pursuant to the requirements of the ABL Credit Agreement or other
agreement relating to the respective Obligations, such other currency), at the
Administrative Agent’s office specified in subsection 11.2 of the ABL Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Canadian Guarantor from time to time in accordance
with subsection 11.2 of the ABL Credit Agreement.

2.8 Remedies. The Administrative Agent and the Secured Parties need not seek or
exhaust their recourse against the Canadian Borrower or any other Person or
realize on any security interest they may hold in respect of the Borrower
Obligations or the Guarantor Obligations before being entitled to (a) enforce
payment and performance under this Agreement, or (b) pursue any other remedy
against a Canadian Guarantor. Should the Administrative Agent or the Secured
Parties elect to realize on any security interest they hold, either before,
concurrently with, or after demand for payment under this Agreement, such
Canadian Guarantor renounces the benefits of division or discussion.

SECTION 3 GRANT OF SECURITY INTEREST

3.1 Grant. Each Canadian Grantor hereby grants, assigns, hypothecates and
pledges all of its present and after acquired personal property to the ABL
Collateral Agent, for the benefit of the Secured Parties, including, without
limitation, a security interest in all of the Collateral of such Canadian
Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Canadian Grantor, except as provided in
subsection 3.3 and subject to existing licenses to use the Copyrights, Patents,
Trade-marks, Trade Secrets and Industrial Designs granted by such Canadian
Grantor in the ordinary course of business and described on Schedule 3 hereto.
The term “Collateral,” as to any Canadian Grantor, means all present and after
acquired personal property of such Canadian Grantor, including the following
property (wherever located) now owned or at any time hereafter acquired by such
Canadian Grantor or in which such Canadian Grantor now has or at any time in the
future may acquire any right, title or interest, except as provided in
subsection 3.3:

(a) all Accounts;

(b) all Money (including all cash);

(c) all Cash Equivalents;

 

-14-



--------------------------------------------------------------------------------

(d) all Chattel Paper;

(e) all Contracts;

(f) all Deposit Accounts;

(g) all Documents of Title;

(h) all Equipment and Goods;

(i) all Intangibles;

(j) all Instruments;

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property;

(n) all books and records relating to the foregoing;

(o) the Collateral Proceeds Account; and

(p) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided that, Collateral shall not include any Pledged Collateral, Excluded
Assets or any property or assets described in the proviso to the definition of
Pledged Stock.

3.2 Pledged Collateral. Each Canadian Granting Party that is a Canadian Pledgor
hereby grants to the ABL Collateral Agent, for the benefit of the Secured
Parties, a security interest in all of the Pledged Collateral of such Canadian
Pledgor now owned or at any time hereafter acquired by such Canadian Pledgor,
including any Proceeds thereof, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Canadian Pledgor, except
as provided in subsection 3.3.

3.3 Certain Limited Exceptions. No security interest is or will be granted
pursuant to this Agreement or any other Security Document in any right, title or
interest of any Canadian Granting Party under or in, and “Collateral” and
“Pledged Collateral” shall not include the following (collectively, the
“Excluded Assets”):

(a) any Instruments, Contracts, Chattel Paper, Intangibles, Copyright Licenses,
Patent Licenses, Trade-mark Licenses, Trade Secret Licenses, Industrial Design
Licenses or other contracts or agreements with or issued by Persons other than
Holding, a Subsidiary of Holding, the Parent Borrower, a Restricted Subsidiary
or an Affiliate thereof (collectively, “Restrictive Agreements”) that would
otherwise be included in the Security Collateral (and such Restrictive
Agreements shall not be deemed to constitute a part of the Security Collateral)
for so long as, and to the extent that, the granting of such a security interest
pursuant hereto would result in a breach,

 

-15-



--------------------------------------------------------------------------------

default or termination of such Restrictive Agreements (in each case, except to
the extent that, pursuant to the PPSA and any other applicable law, the granting
of security interests therein can be made without resulting in a breach, default
or termination of such Restrictive Agreements);

(b) any Equipment or other property that would otherwise be included in the
Security Collateral (and such Equipment or other property shall not be deemed to
constitute a part of the Security Collateral) if such Equipment or other
property (x) is subject to a Lien described in subsection 8.2(e) (with respect
to Purchase Money Obligations or Capitalized Lease Obligations) or 8.2(n) of the
ABL Credit Agreement (with respect to such Liens described in such subsection
8.2(e) of the ABL Credit Agreement) to the extent that the agreements governing
such Purchase Money Obligations or Capitalized Lease Obligations prohibit the
granting of a security interest to the ABL Collateral Agent hereunder (but in
each case only for so long as such Liens are in place) or (y) is subject to any
Lien in respect of Hedging Obligations permitted by subsection 8.2(d) of the ABL
Credit Agreement that do not constitute Secured Bank Product Obligations of the
ABL Credit Agreement to the extent that the agreements governing such Hedging
Obligations prohibit the granting of a security interest to the ABL Collateral
Agent hereunder (but in each case only for so long as such Liens are in place),
and, in the case of such other property, such other property consists solely of
(i) cash, Cash Equivalents or Temporary Cash Investments, together with
proceeds, dividends and distributions in respect thereof, (ii) any assets
relating to such assets, proceeds, dividends or distributions, or to such
Hedging Obligations, and/or (iii) any other assets consisting of, relating to or
arising under or in connection with (1) any Hedging Obligations or (2) any other
agreements, instruments or documents related to any such Hedging Obligations or
to any of the assets referred to in any of clauses (i) through (iii) of this
clause (y);

(c) any property that (A) would otherwise be included in the Security Collateral
(and such property shall not be deemed to constitute a part of the Security
Collateral) if such property has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction or (B) is subject to any Liens
permitted under subsection 8.2 of the ABL Credit Agreement which relates to
property subject to any such Sale and Leaseback Transaction or Intangibles
related thereto (but only for so long as such Liens are in place), provided
that, notwithstanding the foregoing, a security interest of the Collateral Agent
shall attach to any money, securities or other consideration received by any
Canadian Grantor as consideration for the sale or other disposition of such
property as and to the extent such consideration would otherwise constitute
Security Collateral;

(d) each Canadian Pledgor acknowledges that certain of the Pledged Collateral of
such Canadian Pledgor may now or in the future consist of ULC Shares, and that
it is the intention of the ABL Collateral Agent and each Canadian Pledgor that
neither the ABL Collateral Agent nor any other Secured Party should under any
circumstances prior to realization be held to be a “member” or “shareholder,” as
applicable, of a ULC for the purposes of any ULC Laws. Therefore,
notwithstanding any provisions to the contrary contained in this Agreement, the
ABL Credit Agreement or any other Loan Document, where a Canadian Pledgor is the
registered and beneficial owner of ULC Shares which are Pledged Collateral of
such Canadian Pledgor, such Canadian Pledgor will remain the sole registered and
beneficial owner of such ULC Shares until such time as such ULC Shares are
effectively transferred into the name of the ABL Collateral Agent, any other
Secured Party, or any other Person on the books and records of the applicable
ULC. Accordingly, each Canadian Pledgor shall be entitled to receive and retain
for its own account any dividend or other distribution, if any, in respect of
such ULC Shares (except for any dividend or distribution comprised of
Certificated Securities representing Pledged Collateral,

 

-16-



--------------------------------------------------------------------------------

which shall be delivered to the ABL Collateral Agent to hold as Pledged
Collateral hereunder) and shall have the right to vote such ULC Shares and to
control the direction, management and policies of the applicable ULC to the same
extent as such Canadian Pledgor would if such ULC Shares were not pledged to the
ABL Collateral Agent pursuant hereto. Nothing in this Agreement, the ABL Credit
Agreement or any other Loan Document is intended to, and nothing in this
Agreement, the ABL Credit Agreement or any other Loan Document shall, constitute
the ABL Collateral Agent, any other Secured Party, or any other Person other
than the applicable Canadian Pledgor, a member or shareholder of a ULC for the
purposes of any ULC Laws (whether listed or unlisted, registered or beneficial),
until such time as notice is given to such Canadian Pledgor and further steps
are taken pursuant hereto or thereto so as to register the ABL Collateral Agent,
any other Secured Party, or such other Person, as specified in such notice, as
the holder of the ULC Shares. To the extent any provision hereof would have the
effect of constituting the ABL Collateral Agent or any other Secured Party as a
member or a shareholder, as applicable, of any ULC prior to such time, such
provision shall be severed herefrom and shall be ineffective with respect to ULC
Shares which are Pledged Collateral of any Canadian Pledgor, without otherwise
invalidating or rendering unenforceable this Agreement or invalidating or
rendering unenforceable such provision insofar as it relates to Pledged
Collateral of any Canadian Pledgor which is not ULC Shares. Except upon the
exercise of rights of the ABL Collateral Agent to sell, transfer or otherwise
dispose of ULC Shares in accordance with this Agreement, each Canadian Pledgor
shall not cause or permit, or enable an Issuer that is a ULC to cause or permit,
the ABL Collateral Agent or any other Secured Party to: (a) be registered as a
shareholder or member of such Issuer; (b) have any notation entered in their
favour in the share register of such Issuer; (c) be held out as shareholders or
members of such Issuer; (d) receive, directly or indirectly, any dividends,
property or other distributions from such Issuer by reason of the ABL Collateral
Agent holding the security interests over the ULC Shares; or (e) act as a
shareholder of such Issuer, or exercise any rights of a shareholder including
the right to attend a meeting of shareholders of such Issuer or to vote its ULC
Shares;

(e) Capital Stock which is described in the proviso to the definition of Pledged
Stock;

(f) any interest in leased real property (including fixtures related thereto)
(and there shall be no requirement to deliver landlord lien waivers, estoppels
or collateral access letters);

(g) any fee interest in owned real property (including fixtures related thereto)
if the fair market value of such fee interest is less than the Dollar Equivalent
of $25,000,000 individually;

(h) any Vehicles;

(i) assets to the extent the granting or perfecting of a security interest in
such assets would result in costs or other consequences to Holding or any of its
Subsidiaries as reasonably determined in writing by the Parent Borrower, the
Administrative Agent and, to the extent such assets would otherwise constitute
Collateral, the ABL Collateral Agent, that are excessive in view of the benefits
that would be obtained by the Secured Parties;

(j) those assets over which the granting of security interests in such assets
would be prohibited by contract permitted under the ABL Credit Agreement,
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (after giving effect to the applicable
anti-assignment provisions of the PPSA, or any other applicable law

 

-17-



--------------------------------------------------------------------------------

or principles of equity as in effect in any relevant jurisdiction), or to the
extent that such security interests would result in material adverse tax
consequences to the Parent Borrower or any one or more of its Subsidiaries as
reasonably determined in writing by the Parent Borrower and consented to in
writing by the ABL Collateral Agent (it being understood that the Lenders shall
not require the Canadian Borrower or any of its subsidiaries to enter into any
security agreements or pledge agreements governed by foreign law);

(k) Foreign Intellectual Property; and

(l) any aircraft, airframes, aircraft engines, helicopters, vessels or rolling
stock or any Equipment or other assets constituting a part thereof.

3.3.1 The Collateral shall not include the last day of the term of any lease or
agreement therefor but upon the enforcement of the security interest granted
hereby in the Collateral, the Canadian Grantors or any of them shall stand
possessed of such last day in trust to assign the same to any person acquiring
such term.

3.3.2 The term “Goods” when used in this Agreement shall not include Consumer
Goods of any Canadian Grantor.

3.3.3 Notwithstanding subsection 3.1, any Canadian Grantor’s grant of security
in Trade-marks under this Agreement shall be limited to a grant by such Canadian
Grantor of a security interest in all of such Canadian Grantor’s right, title
and interest in such Trade-marks.

3.3.4 Each Canadian Grantor and the ABL Collateral Agent hereby acknowledge that
(a) value has been given in respect of the security interests granted herein;
(b) such Canadian Grantor has rights in the Collateral in which it has granted a
security interest (other than after-acquired property); (c) this Agreement
constitutes a security agreement as that term is defined in the PPSA; (d) it has
not agreed to postpone the time of attachment of the security interest granted
hereunder; and (e) it has received a copy of this Agreement.

3.3.5 If the Collateral is realized upon and the security interest in the
Collateral is not sufficient to satisfy all of the Borrower Obligations or
Guarantor Obligations, each Canadian Grantor acknowledges and agrees that,
subject to the provisions of the PPSA, such Canadian Grantor shall continue to
be liable for any Borrower Obligations or Guarantor Obligations, as applicable,
remaining outstanding and the ABL Collateral Agent shall be entitled to pursue
full payment thereof.

SECTION 4 REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of Each Canadian Guarantor. To induce the ABL
Collateral Agent and the Lenders to enter into the ABL Credit Agreement and to
induce the Canadian Facility Lenders to make their respective extensions of
credit to the Canadian Borrower thereunder, each Canadian Guarantor hereby
represents and warrants to the ABL Collateral Agent and each other Secured Party
that the representations and warranties set forth in Section 5 of the ABL Credit
Agreement as they relate to such Canadian Guarantor or to the Loan Documents to
which such Canadian Guarantor is a party, each of which representations and
warranties is hereby incorporated herein by reference, are true and correct in
all material respects, and the ABL Collateral Agent and each other Secured Party
shall be entitled to rely on each of such representations and warranties as if
fully set forth herein; provided that each reference in each such representation
and warranty to the Parent Borrower’s knowledge shall, for the purposes of this
subsection 4.1, be deemed to be a reference to such Canadian Guarantor’s
knowledge.

 

-18-



--------------------------------------------------------------------------------

4.2 Representations and Warranties of Each Canadian Grantor. To induce the ABL
Collateral Agent and the Lenders to enter into the ABL Credit Agreement and to
induce the Canadian Facility Lenders to make their respective extensions of
credit to the Canadian Borrower thereunder, each Canadian Grantor hereby
represents and warrants to the ABL Collateral Agent and each other Secured Party
that, in each case after giving effect to the Transactions:

4.2.1 Title; No Other Liens. Except for the security interests granted to the
ABL Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Canadian Grantor’s
Security Collateral by the ABL Credit Agreement (including, without limitation,
subsection 8.2 thereof), such Canadian Grantor owns each item of such Canadian
Grantor’s Collateral free and clear of any and all Liens. As of the Closing
Date, except as set forth on Schedule 3, no currently effective financing
statement or other similar public notice with respect to any Lien securing
Indebtedness on all or any part of such Canadian Grantor’s Security Collateral
is on file or of record in any public office in Canada, any province, territory
or dependency thereof or the District of Columbia, except such as have been
filed in favour of the ABL Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement or as are permitted by the ABL Credit
Agreement (including, without limitation, subsection 8.2 thereof) or any other
Loan Document or for which financing charge statements or discharges will be
delivered on the Closing Date.

4.2.2 Perfected First Priority Liens.

(a) This Agreement is effective to create, as collateral security for the
Obligations of such Canadian Grantor, valid and enforceable Liens on such
Canadian Grantor’s Security Collateral in favour of the ABL Collateral Agent for
the benefit of the Secured Parties, except as to enforcement, as may be limited
by applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(b) Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favour of the Canadian federal, provincial or territorial government
as required by law (if any), upon the completion of the Filings and, with
respect to Instruments, Chattel Paper and Documents of Title, upon the earlier
of such Filing or the delivery to and continuing possession by the ABL
Collateral Agent of all Instruments, Chattel Paper and Documents of Title a
security interest in which is perfected by possession, and upon obtaining and
maintenance of “control” (as defined in the STA) by the ABL Collateral Agent or
any nominee of the ABL Collateral Agent with respect to Pledged Stock), the
Liens created pursuant to this Agreement will constitute valid Liens on and (to
the extent provided herein) perfected security interests in such Canadian
Grantor’s Security Collateral in favour of the ABL Collateral Agent for the
benefit of the Secured Parties, and will be prior to all other Liens of all
other Persons, in each case other than Liens permitted to have priority pursuant
to subsection 8.2 of the ABL Credit Agreement, and enforceable as such as
against all other Persons other than Ordinary Course Transferees, except to the
extent that the recording of an assignment or other transfer of title to the ABL
Collateral Agent or the recording of other applicable documents in the Canadian
Intellectual Property Office may be necessary for perfection or enforceability,
and except as to enforcement, as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganisation,
moratorium and

 

-19-



--------------------------------------------------------------------------------

other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing. As used in this
subsection 4.2.2(b), the following terms shall have the following meanings:

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or short form or a notice thereof with
respect to Intellectual Property as set forth in Schedule 3, and (iii) any
filings after the Closing Date in any other jurisdiction as may be necessary
under any Requirement of Law.

“Financing Statements”: the financing statements or financing change statements
for filing in the jurisdictions listed in Schedule 4A which such schedule
includes the jurisdictions where each Canadian Grantor has tangible personal
property.

“Ordinary Course Transferees”: (i) with respect to Goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business,
(ii) with respect to Intangibles only, licensees in the ordinary course of
business and (iii) any other Person who is entitled to take free of the Lien
pursuant to the PPSA as in effect from time to time in the relevant
jurisdiction.

“Specified Assets”: the following property and assets of such Canadian Grantor:

 

  (1) Patents, Patent Licenses, Trade-marks, Trade-mark Licenses, Industrial
Designs and Industrial Design Licenses to the extent that (a) Liens thereon
cannot be perfected by the filing of financing statements under the PPSA or by
the filing and acceptance of this Agreement or intellectual property security
agreements in the Canadian Intellectual Property Office or (b) such Patents,
Patent Licenses, Trade-marks, Trade-mark Licenses, Industrial Designs and
Industrial Design Licenses are not, individually or in the aggregate, material
to the business of the Parent Borrower and its Subsidiaries taken as a whole;

 

  (2) Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that the PPSA is not applicable to
the creation or perfection of Liens thereon or Liens thereon cannot be perfected
by filing and acceptance of intellectual property security agreements in the
Canadian Intellectual Property Office;

 

  (3) Collateral for which the perfection of Liens thereon requires filings in
or other actions under the laws of jurisdictions outside of Canada and the
United States of America (or any province, territory or state thereof, as
applicable);

 

  (4) Goods included in Collateral received by any Person from any Canadian
Grantor for “sale or return” to the extent of claims of creditors of such
Person;

 

  (5) fixtures, Vehicles, any other assets subject to certificates of title,
Money and Cash Equivalents (other than Cash Equivalents constituting Investment
Property to the extent a security interest therein is perfected by the filing of
a financing statement under the PPSA as in effect from time to time in the
relevant jurisdiction);

 

-20-



--------------------------------------------------------------------------------

  (6) Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable cash Proceeds or which have
not yet been transferred to or deposited in the Collateral Proceeds Account (if
any) or the Concentration Account of a Canadian Grantor subject to the ABL
Collateral Agent’s control;

 

  (7) Contracts, Accounts or receivables subject to the Financial Administration
Act (Canada);

 

  (8) Uncertificated Securities (to the extent a security interest is not
perfected by the filing of a financing statement under the PPSA as in effect
from time to time in the relevant jurisdiction);

 

  (9) any Goods in which a security interest is not perfected by filing a
financing statement in either the applicable Canadian Grantor’s jurisdiction of
organization or the jurisdiction of the location of such Goods; and

 

  (10) any assets specifically requiring perfection through control agreements
(including cash, cash equivalents, deposit accounts or other bank or securities
accounts), other than (i) any assets in which a security interest is
automatically perfected by filings under the PPSA, (ii) Pledged Stock and
(iii) DDAs, Concentration Accounts and the Canadian Core Concentration Account
(in each case only to the extent required pursuant to subsection 4.16 of the ABL
Credit Agreement).

4.2.3 Jurisdiction of Organization and Location of Collateral. On the date
hereof, such Canadian Grantor’s jurisdiction of organization, location of its
chief executive office and the location of its Collateral are as specified on
Schedule 4B, including the books and records relating to the Collateral.

4.2.4 [Reserved]

4.2.5 Accounts Receivable. The amounts represented by such Canadian Grantor to
the Administrative Agent or the other Secured Parties from time to time as owing
by each account debtor or by all account debtors in respect of such Canadian
Grantor’s Accounts Receivable constituting Collateral will at such time be the
correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such Canadian Grantor in accordance with
GAAP. Unless otherwise indicated in writing to the Administrative Agent, each
Account Receivable of such Canadian Grantor arises out of a bona fide sale and
delivery of goods or rendition of services by such Canadian Grantor. Such
Canadian Grantor has not given any account debtor any deduction in respect of
the amount due under any such Account, except in the ordinary course of
business, as otherwise permitted by the Loan Documents or as such Canadian
Grantor may otherwise advise the Administrative Agent in writing.

4.2.6 Patents, Trade-marks, Copyrights and Industrial Designs. Schedule 5 lists
all material Trade-marks, material Copyrights, material Patents and material
Industrial Designs, in each case, registered in the Canadian Intellectual
Property Office and owned by such Canadian Grantor in its own name as of the
date hereof, and all material Trade-mark Licenses, all material Copyright
Licenses, all material Patent Licenses and all material Industrial Design
Licenses (including, without limitation, material Trade-mark Licenses for
registered Trade-marks, material

 

-21-



--------------------------------------------------------------------------------

Copyright Licenses for registered Copyrights, material Patent Licenses for
registered Patents and material Industrial Design Licenses for registered
Industrial Designs but excluding licenses to commercially available
“off-the-shelf” software) owned by such Canadian Grantor in its own name as of
the date hereof, in each case, other than Foreign Intellectual Property.

4.2.7 [Reserved].

4.3 Representations and Warranties of Each Canadian Pledgor. To induce the ABL
Collateral Agent, the Administrative Agent and the Canadian Facility Lenders to
enter into the ABL Credit Agreement and to induce the Canadian Facility Lenders
to make their respective extensions of credit to the Canadian Borrower
thereunder, each Canadian Pledgor hereby represents and warrants to the ABL
Collateral Agent and each other Secured Party that:

4.3.1 Except as provided in subsection 3.3, the shares of Pledged Stock pledged
by such Canadian Pledgor hereunder include all the issued and outstanding shares
of all classes of the Capital Stock of such Subsidiary owned by such Canadian
Pledgor.

4.3.2 [Reserved].

4.3.3 Such Canadian Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Liens permitted by subsection 8.2 of the
ABL Credit Agreement.

4.3.4 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon delivery to the ABL Collateral Agent of the
Certificated Securities evidencing the Pledged Securities held by such Canadian
Pledgor together with executed undated stock powers or other instruments of
transfer, the security interest created by this Agreement in such Pledged
Securities constituting Certificated Securities, assuming the continuing
possession of such Pledged Securities by the ABL Collateral Agent will
constitute a valid, perfected first priority security interest in such Pledged
Securities to the extent provided in and governed by the PPSA enforceable in
accordance with its terms against all creditors of such Canadian Pledgor and any
Persons purporting to purchase such Pledged Securities from such Canadian
Pledgor, in each case subject to Liens permitted by subsection 8.2 of the ABL
Credit Agreement to attach to such Pledged Securities, and except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

4.3.5 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon the earlier of (x) the filing of the
Financing Statements or of financing statements delivered pursuant to subsection
7.9 of the ABL Credit Agreement in the relevant jurisdiction and (y) the
obtaining and maintenance of “control” (as described in the STA) by the ABL
Collateral Agent (or its agent appointed for purposes of perfection), of all
Pledged Securities that constitute Uncertificated Securities, the security
interest created by this Agreement in such Pledged Securities that constitute
Uncertificated Securities and upon filing of the financing statements listed on
Schedule 3, will constitute a valid, perfected (and in the case of clause (y),
first priority) security interest in such Pledged Securities constituting
Uncertificated Securities to the extent provided in and governed by the STA,
enforceable in accordance with its

 

-22-



--------------------------------------------------------------------------------

terms against all creditors of such Canadian Pledgor and any persons purporting
to purchase such Pledged Securities from such Canadian Pledgor, to the extent
provided in and governed by the STA, in each case subject to Liens permitted by
subsection 8.2 of the ABL Credit Agreement to attach to such Pledged Securities,
and except as to enforcement, as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

4.4 Representations and Warranties of Each Canadian Granting Party.

4.4.1 As of the Closing Date, Schedule 4B sets forth the full and exact legal
name (as it appears in each respective certificate or articles of incorporation,
limited liability company certificate of formation or similar organizational
documents, in each case as amended to date), the type of organization, the
jurisdiction of organization (or formation, as applicable), the organizational
identification number and the principal place of business (or chief executive
office address if such Canadian Grantor has more than one principal place of
business) and the preferred mailing address (if different than chief executive
office) of each Canadian Granting Party.

SECTION 5 COVENANTS

5.1 Covenants of Each Canadian Guarantor. Each Canadian Guarantor covenants and
agrees with the ABL Collateral Agent and the other Secured Parties that, from
and after the date of this Agreement until the earliest to occur of (i) the date
upon which the Canadian Facility Revolving Credit Loans, any Reimbursement
Obligations with respect to Canadian Facility Letters of Credit, and all other
Obligations then due and owing, shall have been paid in full in cash, no
Canadian Facility Letter of Credit shall be outstanding (except for Canadian
Facility Letters of Credit that have been cash collateralized, backstopped or
otherwise provided for pursuant to arrangements reasonably acceptable to the
relevant Issuing Lender) and the Commitments shall have terminated, (ii) as to
any Canadian Guarantor, a sale or other disposition of all the Capital Stock of
such Canadian Guarantor (other than to the Canadian Borrower or a Canadian
Guarantor), or any other transaction or occurrence as a result of which such
Canadian Guarantor ceases to be a Restricted Subsidiary of the Parent Borrower,
in each case that is permitted under the ABL Credit Agreement or (iii) as to any
Canadian Guarantor, such Canadian Guarantor becoming an Excluded Subsidiary,
such Canadian Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Canadian Guarantor or any
of its Restricted Subsidiaries.

5.2 Covenants of Each Canadian Grantor. Each Canadian Grantor covenants and
agrees with the ABL Collateral Agent and the other Secured Parties that, from
and after the date of this Agreement until the earliest to occur of (i) the date
upon which the Canadian Facility Revolving Credit Loans, any Reimbursement
Obligations with respect to Canadian Facility, and all other Obligations then
due and owing shall have been paid in full in cash, no Canadian Facility Letter
of Credit shall be outstanding (except for Canadian Facility Letters of Credit
that have been cash collateralized, backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender)
and the Commitments shall have terminated, (ii) as to any Canadian Grantor, a
sale or other disposition of all the Capital Stock of such Canadian Grantor
(other than to the Canadian Borrower or a Canadian Guarantor), or any other
transaction or occurrence as a result of which such Canadian Grantor ceases to
be a Restricted Subsidiary of the Parent Borrower, in each case that is
permitted under the ABL Credit Agreement or (iii) as to any Canadian Grantor,
such Canadian Grantor becoming an Excluded Subsidiary:

 

-23-



--------------------------------------------------------------------------------

5.2.1 Delivery of Instruments and Chattel Paper. If any amount payable under or
in connection with any of such Canadian Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Canadian Grantor shall
(except as provided in the following sentence) be entitled to retain possession
of all Collateral of such Canadian Grantor evidenced by any Instrument or
Chattel Paper, and shall hold all such Collateral in trust for the ABL
Collateral Agent, for the benefit of the Secured Parties. In the event that an
Event of Default shall have occurred and be continuing, upon the request of the
ABL Collateral Agent such Instrument or Chattel Paper shall be promptly
delivered to the ABL Collateral Agent, duly endorsed in a manner reasonably
satisfactory to the ABL Collateral Agent, to be held as Collateral pursuant to
this Agreement. Such Canadian Grantor shall not permit any other Person to
possess any such Collateral at any time other than in connection with any sale
or other disposition of such Collateral in a transaction permitted by the ABL
Credit Agreement.

5.2.2 [Reserved]

5.2.3 Payment of Obligations. Such Canadian Grantor will pay and discharge or
otherwise satisfy before they become delinquent, as the case may be, all
material taxes, assessments and governmental charges or levies imposed upon such
Canadian Grantor’s Collateral or in respect of income or profits therefrom, as
well as all material claims of any kind (including, without limitation, material
claims for labour, materials and supplies) against or with respect to such
Canadian Grantor’s Collateral, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
such Canadian Grantor and except to the extent that failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

5.2.4 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Canadian Grantor shall maintain the security interest created by this
Agreement in such Canadian Grantor’s Collateral as a perfected security interest
as and to the extent described in subsection 4.2.2 and to defend the security
interest created by this Agreement in such Canadian Grantor’s Collateral against
the claims and demands of all Persons whomsoever (subject to the other
provisions hereof).

(b) Such Canadian Grantor will furnish to the ABL Collateral Agent from time to
time statements and schedules further identifying and describing such Canadian
Grantor’s Collateral and such other reports in connection with such Canadian
Grantor’s Collateral as the ABL Collateral Agent may reasonably request in
writing, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the ABL
Collateral Agent, and at the sole expense of such Canadian Grantor, such
Canadian Grantor will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the ABL Collateral
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted by such
Canadian Grantor, including, without limitation, the filing of any financing
statements or financing change statements under the PPSA as in effect from time
to time in any Canadian jurisdiction with respect to the security interests
created hereby; provided that, notwithstanding any other provision of this
Agreement or any other Loan Document, neither the Canadian Borrower nor any
Canadian Grantor will be required to (i) take any action in any jurisdiction
other than Canada, or required by the laws of any such non-Canadian
jurisdiction, or enter into any security agreement

 

-24-



--------------------------------------------------------------------------------

or pledge agreement governed by the laws of any such non-Canadian jurisdiction,
in order to create any security interests (or other Liens) in assets located or
titled outside of Canada or to perfect any security interests (or other Liens)
in any Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except (A) as required by subsection 4.16 of the ABL Credit
Agreement and (B) in the case of Security Collateral that constitutes Capital
Stock or Intercompany Notes in certificated form, delivering such Capital Stock
or Intercompany Notes to the ABL Collateral Agent (or another Person as required
under any applicable Intercreditor Agreement), (iii) take any action in order to
perfect any security interests in any assets specifically requiring perfection
through control (including cash, cash equivalents, deposit accounts or
securities accounts) (except, in each case (A) as required by subsection 4.16 of
the ABL Credit Agreement and (B) to the extent consisting of proceeds perfected
by the filing of a financing statement under the PPSA or, in the case of Pledged
Stock, by being held by the ABL Collateral Agent or an Additional Agent as agent
for the ABL Collateral Agent), (iv) deliver landlord lien waivers, estoppels or
collateral access letters or (v) file any fixture filing with respect to any
security interest in fixtures affixed to or attached to any real property
constituting Excluded Assets.

(d) The ABL Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Canadian Grantor
where it determines that such action cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

5.2.5 Changes in Name, Jurisdiction of Organization, etc. Such Canadian Grantor
will give prompt written notice to the ABL Collateral Agent of any change in its
name, legal form or jurisdiction of organization (whether by amalgamation or
otherwise) (and in any event, within 30 days of such change); provided that,
promptly after receiving a written request therefor from the ABL Collateral
Agent, such Canadian Grantor shall deliver to the ABL Collateral Agent all
additional financing statements or financing change statements and other
documents reasonably necessary or desirable to maintain the validity, perfection
and priority of the security interests created hereunder and other documents
reasonably requested by the ABL Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein and upon receipt of such additional financing statements the ABL
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional financing statements by such Canadian
Grantor. Upon any such approval such Canadian Grantor shall proceed with the
filing of the additional financing statements and deliver copies (or other
evidence of filing) of the additional filed financing statements to the ABL
Collateral Agent.

5.2.6 Notices. Such Canadian Grantor will advise the ABL Collateral Agent
promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or permitted by the
ABL Credit Agreement (including Liens permitted by subsection 8.2 of the ABL
Credit Agreement) on any of such Canadian Grantor’s Collateral which would
materially adversely affect the ability of the ABL Collateral Agent to exercise
any of its remedies hereunder; and

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the security interests created hereby.

 

-25-



--------------------------------------------------------------------------------

5.2.7 Pledged Stock. In the case of each Canadian Grantor that is an Issuer,
such Issuer agrees that (i) it will be bound by the terms of this Agreement
relating to the Pledged Stock other than ULC Shares issued by it and will comply
with such terms insofar as such terms are applicable to it, (ii) it will notify
the ABL Collateral Agent promptly in writing of the occurrence of any of the
events described in subsection 5.3.1 with respect to the Pledged Stock issued by
it and (iii) the terms of subsections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
subsection 6.3(c) or 6.7 with respect to the Pledged Stock other than ULC Shares
issued by it.

5.2.8 Accounts Receivable.

(a) With respect to Accounts Receivable, such Canadian Grantor will not, other
than in the ordinary course of business or as permitted by the Loan Documents,
(i) grant any extension of the time of payment of any of such Canadian Grantor’s
Accounts Receivable, (ii) compromise or settle any such Account Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any such Account Receivable, (iv) allow any
credit or discount whatsoever on any such Account Receivable, (v) amend,
supplement or modify any such Account Receivable unless such extensions,
compromises, settlements, releases, credits, discounts, amendments, supplements
or modifications would not reasonably be expected to materially adversely affect
the value of the Accounts Receivable taken as a whole or (vi) evidence any
Accounts Receivable by an Instrument as Chattel Paper.

(b) Such Canadian Grantor will deliver to the ABL Collateral Agent a copy of
each material demand, notice or document received by it from any obligor under
the Accounts Receivable that disputes the validity or enforceability of more
than 7.5% of the aggregate amount of the then outstanding Accounts Receivable.

5.2.9 Maintenance of Records. Such Canadian Grantor will keep and maintain at
its own cost and expense reasonably satisfactory records of its Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to such Collateral, and shall mark such records to evidence
this Agreement and the Liens and the security interests created hereby.

5.2.10 Acquisition of Intellectual Property. Concurrently with the delivery of
the annual Compliance Certificate pursuant to subsection 7.2(a) of the ABL
Credit Agreement, the Borrower Representative will notify the ABL Collateral
Agent of any acquisition by the Canadian Grantor of (i) any registration of any
material Copyright, Patent, Trade-mark or Industrial Design or (ii) any
exclusive rights under a material Copyright License, Patent License, Trade-mark
License or Industrial Design License constituting Collateral, and shall take
such actions as may be reasonably requested by the ABL Collateral Agent (but
only to the extent such actions are within such Canadian Grantor’s control) to
perfect the security interest granted to the ABL Collateral Agent and the other
Secured Parties therein, to the extent provided herein in respect of any
Copyright, Patent, Trade-mark or Industrial Design constituting Collateral, by
(x) the execution and delivery of an amendment or supplement to this Agreement
(or amendments to any such agreement previously executed or delivered by such
Canadian Grantor) and/or (y) the making of appropriate registrations (I) of
financing statements under the PPSA as in effect from time to time in any
applicable jurisdiction and/or (II) in the Canadian Intellectual Property
Office, or with any other applicable Canadian governmental authority.

 

-26-



--------------------------------------------------------------------------------

5.2.11 [Reserved].

5.2.12 [Reserved].

5.2.13 Deposit Accounts; etc. Such Canadian Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no breach of subsection 4.16 of the ABL
Credit Agreement is caused by the failure to take such action or to refrain from
taking such action by such Canadian Grantor or any of its Subsidiaries.

5.2.14 Protection of Trade-marks. Such Canadian Grantor shall, with respect to
any Trade-marks that are material to the business of such Canadian Grantor, use
commercially reasonable efforts not to cease the use of any of such Trade-marks
or fail to maintain the level of the quality of products sold and services
rendered under any of such Trade-marks at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and shall use commercially reasonable efforts to take all steps reasonably
necessary to ensure that licensees of such Trade-marks use such consistent
standards of quality, in each case, except as would not reasonably be expected
to have a Material Adverse Effect.

5.2.15 Protection of Intellectual Property. Subject to and except as permitted
by the ABL Credit Agreement, such Canadian Grantor shall use commercially
reasonable efforts not to do any act or omit to do any act whereby any of the
Intellectual Property that is material to the business of Canadian Grantor may
lapse, expire, or become abandoned, or unenforceable, in each case, except as
would not reasonably be expected to have a Material Adverse Effect.

5.2.16 Assignment of Letter-of-Credit Rights. In the case of any letters of
credit not constituting Excluded Assets acquired following the Closing Date and
constituting Collateral, such Canadian Grantor shall use its commercially
reasonable efforts to promptly obtain the consent of the issuer thereof and any
nominated person thereon to the assignment of the proceeds of the related letter
of credit.

5.3 Covenants of Each Canadian Pledgor. Each Canadian Pledgor covenants and
agrees with the ABL Collateral Agent and the other Secured Parties that, from
and after the date of this Agreement until the earliest to occur of (i) the
Canadian Facility Revolving Credit Loans, any Reimbursement Obligations with
respect to Canadian Facility Letters of Credit, and all other Obligations then
due and owing shall have been paid in full in cash, no Canadian Facility Letter
of Credit shall be outstanding (except for Canadian Facility Letters of Credit
that have been cash collateralized, backstopped or otherwise provided for
pursuant to arrangements reasonably acceptable to the relevant Issuing Lender)
and the Commitments shall have terminated, (ii) as to any Canadian Pledgor, a
sale or other disposition of all the Capital Stock of such Canadian Pledgor
(other than to the Canadian Borrower or a Canadian Guarantor), or any other
transaction or occurrence as a result of which such Canadian Pledgor ceases to
be a Restricted Subsidiary of the Parent Borrower, in each that is permitted
under the ABL Credit Agreement or (iii) as to any Canadian Pledgor, such
Canadian Pledgor becoming an Excluded Subsidiary:

5.3.1 Additional Shares. If such Canadian Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
Certificated Securities (including, without limitation, any Certificated
Securities representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any Certificated
Securities issued in connection with any reorganization), stock option or
similar rights in respect of the Capital Stock of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Canadian
Pledgor shall accept the same as the agent of the ABL Collateral Agent

 

-27-



--------------------------------------------------------------------------------

and the other Secured Parties, hold the same in trust for the ABL Collateral
Agent and the other Secured Parties and deliver the same forthwith to the ABL
Collateral Agent (who will hold the same on behalf of the Secured Parties as
Pledged Collateral) in the exact form received, duly endorsed by such Canadian
Pledgor to the ABL Collateral Agent, as applicable, if required, together with
an undated stock power covering such Certificated Securities duly executed in
blank by such Canadian Grantor, to be held by the ABL Collateral Agent subject
to the terms hereof, as additional collateral security for the Obligations
(subject to subsection 3.3). Any sums paid upon or in respect of the Pledged
Stock upon the liquidation or dissolution of any Issuer (except any liquidation
or dissolution of any Subsidiary of the Parent Borrower not prohibited by the
ABL Credit Agreement) shall be paid over to the ABL Collateral Agent to be held
by the ABL Collateral Agent subject to the terms hereof as additional collateral
security for the Obligations, and, except in the case of ULC Shares, in case any
distribution of capital shall be made on or in respect of the Pledged Stock or
any property shall be distributed upon or with respect to the Pledged Stock
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favour of
the ABL Collateral Agent, be delivered to the ABL Collateral Agent to be held by
the ABL Collateral Agent subject to the terms hereof as additional collateral
security for the Obligations, in each case except as otherwise provided by the
applicable Intercreditor Agreement. If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Canadian
Pledgor, such Canadian Pledgor shall, until such money or property is paid or
delivered to the ABL Collateral Agent hold such money or property in trust for
the Secured Parties, segregated from other funds of such Canadian Pledgor, as
additional collateral security for the Obligations.

5.3.2 [Reserved].

5.3.3 Pledged Notes. Such Canadian Pledgor shall, within 60 days (or such longer
period as may be agreed by the ABL Collateral Agent in its sole discretion)
following the date of this Agreement (or on such later date upon which it
becomes a party hereto pursuant to subsection 9.15), deliver to the ABL
Collateral Agent all Pledged Notes then held by such Canadian Pledgor endorsed
in blank or, at the request of the ABL Collateral Agent, endorsed to the ABL
Collateral Agent. Furthermore, within ten Business Days after any Canadian
Pledgor obtains a Pledged Note, such Canadian Pledgor shall cause such Pledged
Note to be delivered to the ABL Collateral Agent endorsed in blank or, at the
request of the ABL Collateral Agent, endorsed to the ABL Collateral Agent.

5.3.4 Maintenance of Security Interest.

(a) Such Canadian Pledgor shall maintain the security interest created by this
Agreement in such Canadian Pledgor’s Pledged Collateral as a security interest
having at least the perfection and priority described in subsection 4.3.4 or
subsection 4.3.5, as applicable and shall defend such security interest against
the claims and demands of all Persons whomsoever. At any time and from time to
time, upon the written request of the ABL Collateral Agent and at the sole
expense of such Canadian Pledgor, such Canadian Pledgor will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as the ABL Collateral Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted by such Canadian Pledgor; provided, that
notwithstanding any other provision of this Agreement or any other Loan
Documents, neither the Parent Borrower nor any other Canadian Pledgor will be
required to (i) take any action in any jurisdiction other Canada, or required by
the laws of any such non-Canadian jurisdiction, or enter into any security
agreement or pledge agreement governed by the laws of any such non-Canadian

 

-28-



--------------------------------------------------------------------------------

jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of Canada or to perfect any security interests
(or other Liens) in any Collateral, (ii) deliver control agreements with respect
to, or confer perfection by “control” over, any deposit accounts, bank or
securities account or other Collateral, except (A) as required by subsection
4.16 of the ABL Credit Agreement and (B) in the case of Security Collateral that
constitutes Capital Stock or Intercompany Notes in certificated form, delivering
such Capital Stock or Intercompany Notes to the ABL Collateral Agent (or another
Person as required under any applicable Intercreditor Agreement), (iii) take any
action in order to perfect any security interests in any assets specifically
requiring perfection through control (including cash, cash equivalents, deposit
accounts or securities accounts) constituting Excluded Assets (except, in each
case, to the extent consisting of proceeds perfected by the filing of a
financing statement under the PPSA or, in the case of Pledged Stock, by being
held by the ABL Collateral Agent or an Additional Agent as agent for the ABL
Collateral Agent), (iv) deliver landlord lien waivers, estoppels or collateral
access letters or (v) file any fixture filing with respect to any security
interest in fixtures affixed to or attached to any real property constituting
Excluded Assets.

(b) The ABL Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining or delivery of documents or
other deliverables with respect to, particular assets of any Canadian Pledgor
where it determines that such action cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

SECTION 6 REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Accounts.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, the ABL Collateral Agent shall have the
right to make test verifications of the Accounts Receivable constituting
Collateral in any reasonable manner and through any reasonable medium that it
reasonably considers advisable, and the relevant Canadian Grantor shall furnish
all such assistance and information as the ABL Collateral Agent may reasonably
require in connection with such test verifications. At any time and from time to
time after the occurrence and during the continuance of an Event of Default upon
the ABL Collateral Agent’s reasonable request and at the expense of the relevant
Canadian Grantor, such Canadian Grantor shall cause independent public or
chartered accountants or others reasonably satisfactory to the ABL Collateral
Agent to furnish to the ABL Collateral Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts Receivable
constituting Collateral.

(b) The ABL Collateral Agent hereby authorizes each Canadian Grantor to collect
such Canadian Grantor’s Accounts Receivable and the ABL Collateral Agent may
curtail or terminate said authority at any time, without limiting the ABL
Collateral Agent’s rights under subsection 4.16 of the ABL Credit Agreement,
after the occurrence and during the continuance of an Event of Default specified
in subsection 9(a) of the ABL Credit Agreement. If required by the ABL
Collateral Agent at any time, without limiting the ABL Collateral Agent’s rights
under subsection 4.16 of the ABL Credit Agreement, after the occurrence and
during the continuance of an Event of Default specified in subsection 9(a) of
the ABL Credit Agreement any Proceeds constituting payments or other cash
Proceeds of Accounts Receivable constituting Collateral, when collected by such
Canadian Grantor, (i) shall be forthwith (and, in any event, within two Business
Days of receipt by such Canadian Grantor) deposited in, or otherwise transferred
by such Canadian Grantor to, the Collateral Proceeds Account, subject to
withdrawal by the

 

-29-



--------------------------------------------------------------------------------

ABL Collateral Agent for the account of the Secured Parties only as provided in
subsection 6.5, and (ii) until so turned over, shall be held by such Canadian
Grantor in trust for the ABL Collateral Agent and the other Secured Parties,
segregated from other funds of such Canadian Grantor. All Proceeds constituting
collections or other cash Proceeds of Accounts Receivable constituting
Collateral while held by the Collateral Account Bank (or by any Canadian Grantor
in trust for the benefit of the ABL Collateral Agent and the other Secured
Parties) shall continue to be collateral security for all of the Obligations and
shall not constitute payment thereof until applied as hereinafter provided. At
any time when an Event of Default specified in subsection 9(a) of the ABL Credit
Agreement has occurred and is continuing at the ABL Collateral Agent’s election,
each of the ABL Collateral Agent and the Administrative Agent may apply all or
any part of the funds on deposit in the Collateral Proceeds Account established
by the relevant Canadian Grantor to the payment of the Obligations of such
Canadian Grantor then due and owing, such application to be made as set forth in
subsection 6.5. So long as no Event of Default has occurred and is continuing,
the funds on deposit in the Collateral Proceeds Account shall be remitted as
provided in subsection 6.1(d).

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in subsection 9(a) of the ABL
Credit Agreement at the ABL Collateral Agent’s request, each Canadian Grantor
shall deliver to the ABL Collateral Agent copies or, if required by the ABL
Collateral Agent for the enforcement thereof or foreclosure thereon, originals
of all documents held by such Canadian Grantor evidencing, and relating to, the
agreements and transactions which gave rise to such Canadian Grantor’s Accounts
Receivable constituting Collateral, including, without limitation, all
statements relating to such Canadian Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts related thereto.

(d) So long as no Event of Default has occurred and is continuing the ABL
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each Canadian Grantor’s Collateral Proceeds Account to
any account designated by such Canadian Grantor, maintained in compliance with
the provisions of subsection 4.16 of the ABL Credit Agreement. In the event that
an Event of Default has occurred and is continuing the ABL Collateral Agent, at
its option, may require that each Collateral Proceeds Account and the
Concentration Account of each Canadian Grantor be established at the ABL
Collateral Agent or another institution reasonably acceptable to the ABL
Collateral Agent. Subject to subsection 4.16 of the ABL Credit Agreement, each
Canadian Grantor shall have the right, at any time and from time to time, to
withdraw such of its own funds from its own Concentration Account, and to
maintain such balances in its Concentration Account, as it shall deem to be
necessary or desirable.

6.2 Communications with Obligors; Canadian Grantors Remain Liable.

(a) The ABL Collateral Agent in its own name or in the name of others, may at
any time and from time to time after the occurrence and during the continuance
of an Event of Default specified in subsection 9(a) of the ABL Credit Agreement
communicate with obligors under the Accounts Receivable and parties to the
Contracts (in each case, to the extent constituting Collateral) to verify with
them to the ABL Collateral Agent’s satisfaction the existence, amount and terms
of any Accounts Receivable or Contracts.

(b) Upon the request of the ABL Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
subsection 9(a) of the ABL Credit Agreement each Canadian Grantor shall notify
obligors on such Canadian Grantor’s Accounts Receivable and parties to such
Canadian Grantor’s Contracts (in each case, to the extent constituting
Collateral) that such Accounts Receivable and such Contracts have been assigned
to the ABL Collateral Agent, for the benefit of the Secured Parties, and that
payments in respect thereof shall be made directly to the ABL Collateral Agent.

 

-30-



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Canadian Grantor shall
remain liable under each of such Canadian Grantor’s Accounts Receivable to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. None of the ABL Collateral Agent, the Administrative Agent
or any other Secured Party shall have any obligation or liability under any
Accounts Receivable (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the ABL Collateral Agent or any
other Secured Party of any payment relating thereto, nor shall the ABL
Collateral Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Canadian Grantor under or pursuant to any
Accounts Receivable (or any agreement giving rise thereto) to make any payment,
to make any inquiry as to the nature or the sufficiency of any payment received
by it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts that may have been assigned to it or to which
it may be entitled at any time or times.

6.3 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the ABL
Collateral Agent shall have given notice to the relevant Canadian Pledgor of the
ABL Collateral Agent’s intent to exercise its corresponding rights pursuant to
subsection 6.3(b), each Canadian Pledgor shall be permitted to receive all cash
dividends and distributions paid in respect of the Pledged Stock (subject to the
last two sentences of subsection 5.3.1) and all payments made in respect of the
Pledged Notes, to the extent permitted in the ABL Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Stock;
provided, however, that no vote shall be cast or corporate right exercised or
such other action taken which is prohibited by, or would result in any violation
of, any provision of the ABL Credit Agreement, this Agreement or any other Loan
Document.

(b) If an Event of Default shall occur and be continuing and the ABL Collateral
Agent shall give written notice of its intent to exercise such rights to the
relevant Canadian Pledgor or Canadian Pledgors, (i) the ABL Collateral Agent,
subject to the terms of any applicable Intercreditor Agreement, shall have the
right, except in the case of ULC Shares, to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Stock and make
application thereof to the Obligations of the relevant Canadian Pledgor as
provided in the ABL Credit Agreement consistent with subsection 6.5, and
(ii) except in the case of ULC Shares, any or all of the Pledged Stock shall be
registered in the name of the ABL Collateral Agent or a nominee of any thereof,
as applicable, subject to the terms of any applicable Intercreditor Agreement,
and the ABL Collateral Agent, or the nominee, as applicable, subject to the
terms of any applicable Intercreditor Agreement, may thereafter exercise
(x) except in the case of ULC Shares, all voting, corporate and other rights
pertaining to such Pledged Stock at any meeting of shareholders of the relevant
Issuer or Issuers or otherwise and (y) except in the case of ULC Shares, any and
all rights of conversion, exchange, subscription and any other rights,
privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock other than ULC Shares upon the
merger, amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant Canadian Pledgor or the ABL Collateral Agent, subject
to the terms of any applicable Intercreditor Agreement, of any right, privilege
or option pertaining to such Pledged Stock other than ULC Shares, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Stock other than ULC Shares with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the ABL Collateral Agent may reasonably determine), all without liability (other
than for its gross negligence or willful misconduct) except to account for
property actually received by it, but the ABL Collateral

 

-31-



--------------------------------------------------------------------------------

Agent shall have no duty to any Canadian Pledgor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing, provided that the ABL Collateral Agent, shall not exercise
any voting or other consensual rights pertaining to the Pledged Stock in any way
that would constitute an exercise of the remedies described in subsection 6.6
other than in accordance with subsection 6.6.

(c) Each Canadian Pledgor hereby authorizes and instructs each Issuer or maker
of any Pledged Stock pledged by such Canadian Pledgor hereunder other than ULC
Shares to, subject to any applicable Intercreditor Agreement, (i) comply with
any instruction received by it from the ABL Collateral Agent in writing with
respect to Capital Stock in such Issuer that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Canadian
Pledgor, and each Canadian Pledgor agrees that each Issuer or maker shall be
fully protected in so complying, and (ii) unless otherwise expressly permitted
hereby, pay any dividends or other payments with respect to the Pledged Stock
directly to the ABL Collateral Agent.

6.4 Proceeds to Be Turned Over to the ABL Collateral Agent. In addition to the
rights of the ABL Collateral Agent specified in subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, if an Event of Default
shall occur and be continuing, and the ABL Collateral Agent shall have
instructed any Canadian Grantor to do so, all Proceeds of Collateral received by
such Canadian Grantor consisting of cash, cheques and other Cash Equivalent
items shall be held by such Canadian Grantor in trust for the ABL Collateral
Agent and the other Secured Parties hereto, segregated from other funds of such
Canadian Grantor, and shall, forthwith upon receipt by such Canadian Grantor, be
turned over to the ABL Collateral Agent in the exact form received by such
Canadian Grantor (duly endorsed by such Canadian Grantor to the ABL Collateral
Agent). All Proceeds of Security Collateral received by the ABL Collateral Agent
hereunder shall be held by the ABL Collateral Agent in the relevant Collateral
Proceeds Account maintained under its sole dominion and control. All Proceeds of
Security Collateral while held by the ABL Collateral Agent in such Collateral
Proceeds Account (or by the relevant Canadian Grantor in trust for the ABL
Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all the Obligations of such Canadian Grantor and shall
not constitute payment thereof until applied as provided in subsection 6.5 and
any applicable Intercreditor Agreement.

6.5 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant Canadian Granting
Party’s Security Collateral received by the ABL Collateral Agent (whether from
the relevant Canadian Granting Party or otherwise) shall be held by the ABL
Collateral Agent for the benefit of the Secured Parties as collateral security
for the Obligations of the relevant Canadian Granting Party (whether matured or
unmatured), and/or then or at any time thereafter may, in the sole discretion of
the ABL Collateral Agent, subject to any applicable Intercreditor Agreement, be
applied by the ABL Collateral Agent against the Obligations of the relevant
Canadian Granting Party then due and owing in the order of priority set forth in
the ABL Credit Agreement.

6.6 PPSA and Other Remedies.

(a) If an Event of Default shall occur and be continuing, subject to the terms
of any applicable Intercreditor Agreement, the ABL Collateral Agent, on behalf
of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other

 

-32-



--------------------------------------------------------------------------------

instrument or agreement securing, evidencing or relating to the Obligations to
the extent permitted by applicable law, all rights and remedies of a secured
party under the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act (Canada), the Winding-up and Restructuring Act (Canada) and the
PPSA and under any other applicable law and in equity. Subject to subsection
3.3(d), without limiting the generality of the foregoing, to the extent
permitted by applicable law, subject to the terms of any applicable
Intercreditor Agreement, the ABL Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Canadian
Granting Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith collect, receive, appropriate and realize upon the Security
Collateral, or any part thereof, and/or may forthwith, subject to any existing
reserved rights or licenses, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Security Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the ABL Collateral Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. To the extent permitted by law, subject to the terms of any applicable
Intercreditor Agreement, the ABL Collateral Agent or any other Secured Party
shall have the right, upon any such sale or sales, to purchase the whole or any
part of the Security Collateral so sold, free of any right or equity of
redemption in such Canadian Grantor, which right or equity is hereby waived and
released. Each Canadian Granting Party further agrees, at the ABL Collateral
Agent’s request (subject to the terms of any applicable Intercreditor
Agreement), to assemble the Security Collateral and make it available to the ABL
Collateral Agent at places which the ABL Collateral Agent shall reasonably
select, whether at such Canadian Granting Party’s premises or elsewhere. The ABL
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this subsection 6.6, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Security Collateral or in any way relating to the
Security Collateral or the rights of the ABL Collateral Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations of
the relevant Canadian Granting Party then due and owing, in the order of
priority specified in subsection 6.5, and only after such application and after
the payment by the ABL Collateral Agent of any other amount required by any
provision of law, need the ABL Collateral Agent account for the surplus, if any,
to such Canadian Granting Party. To the extent permitted by applicable law,
(i) such Canadian Granting Party waives all claims, damages and demands it may
acquire against the ABL Collateral Agent or any other Secured Party arising out
of the repossession, retention or sale of the Security Collateral, other than
any such claims, damages and demands that may arise from the gross negligence or
willful misconduct of any of the ABL Collateral Agent or such other Secured
Party, and (ii) if any notice of a proposed sale or other disposition of
Security Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

(b) The ABL Collateral Agent may appoint, remove or reappoint by instrument in
writing, any Person or Persons, whether an officer or officers or an employee or
employees of any Canadian Granting Party or not, to be an interim receiver,
receiver or receivers (hereinafter called a “Receiver,” which term when used
herein shall include a receiver and manager) of such Collateral (including any
interest, income or profits therefrom). Any such Receiver shall, to the extent
permitted by applicable law, be deemed the agent of such Canadian Granting Party
and not of the ABL Collateral Agent, and the ABL Collateral Agent shall not be
in any way responsible for any misconduct, negligence or non-feasance on the
part of any such Receiver or its servants, agents or employees. Subject to the
provisions of the instrument appointing it, any such Receiver shall, if an Event
of Default shall occur and be continuing, (i)

 

-33-



--------------------------------------------------------------------------------

have such powers as have been granted to the ABL Collateral Agent under this
Section 6 and (ii) be entitled to exercise such powers at any time that such
powers would otherwise be exercisable by the ABL Collateral Agent under this
Section 6, which powers shall include, but are not limited to, the power to take
possession of the Collateral, to preserve the Collateral or its value, to carry
on or concur in carrying on all or any part of the business of such Canadian
Granting Party and, subject to existing reserved rights or licenses, to sell,
lease, license or otherwise dispose of or concur in selling, leasing, licensing
or otherwise disposing of the Collateral. To facilitate the foregoing powers,
any such Receiver may, to the exclusion of all others, including any Canadian
Granting Party, if an Event of Default shall occur and be continuing, enter
upon, use and occupy all premises owned or occupied by such Canadian Granting
Party wherein the Collateral may be situated, maintain the Collateral upon such
premises, borrow money on a secured or unsecured basis and use the Collateral
directly in carrying on such Canadian Granting Party’s business or as security
for loans or advances to enable the Receiver to carry on such Canadian Granting
Party’s business or otherwise, as such Receiver shall, in its reasonable
discretion, determine. Except as may be otherwise directed by the ABL Collateral
Agent, all money received from time to time by such Receiver in carrying out
his/her/its appointment shall be received in trust for and be paid over to the
ABL Collateral Agent and any surplus shall be applied in accordance with
applicable law. Every such Receiver may, in the discretion of the ABL Collateral
Agent, be vested with, in addition to the rights set out herein, all or any of
the rights and powers of the Administrative Agent, the ABL Collateral Agent
described in the ABL Credit Agreement, the PPSA, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada) or the
Winding-Up and Restructuring Act (Canada).

6.7 Registration Rights.

(a) Subject to any applicable Intercreditor Agreement, if the ABL Collateral
Agent shall determine to exercise its right to sell any or all of the Pledged
Stock pursuant to subsection 6.6, and if in the reasonable opinion of the ABL
Collateral Agent it is necessary or reasonably advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the applicable securities legislation, the relevant Canadian Pledgor will use
its reasonable best efforts to cause the Issuer thereof to (i) execute and
deliver, and use its reasonable best efforts to cause the directors and officers
of such Issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the reasonable opinion
of the ABL Collateral Agent, necessary or advisable to register such Pledged
Stock, or that portion thereof to be sold, under the provisions of the
applicable securities legislation, (ii) use its reasonable best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of not more than one year from the date of the first
public offering of such Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
reasonable opinion of the ABL Collateral Agent, are necessary or advisable, all
in conformity with the requirements of the applicable securities legislation and
the rules and regulations of the applicable securities commission or regulation
applicable thereto. Such Canadian Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities
laws of any and all provinces and territories that the ABL Collateral Agent
shall reasonably designate and to make available to its security holders, as
soon as practicable, an earnings statement (which need not be audited) that will
satisfy the provisions of Section 11(a) of the applicable securities
legislation.

(b) Such Canadian Pledgor recognizes that the ABL Collateral Agent may be unable
to effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in applicable securities legislation or otherwise, and
may be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof.

 

-34-



--------------------------------------------------------------------------------

Such Canadian Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favourable than if such sale were a public
sale and, notwithstanding such circumstances, to the extent permitted by
applicable law, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The ABL Collateral Agent shall not be
under any obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable securities
legislation, even if such Issuer would agree to do so.

(c) Such Canadian Pledgor agrees to use its reasonable best efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of such Pledged Stock pursuant to this subsection
6.7 valid and binding and in compliance with any and all other applicable
Requirements of Law. Such Canadian Pledgor further agrees that a breach of any
of the covenants contained in this subsection 6.7 will cause irreparable injury
to the ABL Collateral Agent and the Lenders, that the ABL Collateral Agent and
the Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this subsection 6.7 shall
be specifically enforceable against such Canadian Pledgor, and to the extent
permitted by applicable law, such Canadian Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants (except for a defense that no Event of Default has occurred or is
continuing under the ABL Credit Agreement).

6.8 Waiver; Deficiency. Each Canadian Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Canadian Facility Revolving
Credit Loans, Reimbursement Obligations constituting Obligations of such
Canadian Granting Party and, to the extent then due and owing, all other
Obligations of such Canadian Granting Party and the reasonable fees and
disbursements of any legal counsel employed by the ABL Collateral Agent or any
other Secured Party to collect such deficiency.

SECTION 7 THE ABL COLLATERAL AGENT

7.1 ABL Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Canadian Granting Party hereby irrevocably constitutes and appoints the
ABL Collateral Agent and any authorized officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Canadian Granting
Party and in the name of such Canadian Granting Party or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments that may
be reasonably necessary or desirable to accomplish the purposes of this
Agreement to the extent permitted by applicable law, provided that the ABL
Collateral Agent agrees not to exercise such power except upon the occurrence
and during the continuance of any Event of Default and in accordance with and
subject to each applicable Intercreditor Agreement. Without limiting the
generality of the foregoing, at any time when an Event of Default has occurred
and is continuing (in each case to the extent permitted by applicable law and
subject to each applicable Intercreditor Agreement), (x) each Canadian Pledgor
hereby gives the ABL Collateral Agent the power and right, on behalf of such
Canadian Pledgor, without notice or assent by such Canadian Pledgor, to execute,
in connection with any sale provided for in subsection 6.6 or 6.7, any
endorsements, assessments or other instruments of conveyance or transfer with
respect to such Canadian Pledgor’s Pledged Collateral other than any ULC Shares
and (y) each Canadian Grantor hereby gives the ABL Collateral Agent the power
and right, on behalf of such Canadian Grantor, without notice to or assent by
such Canadian Grantor, to do any or all of the following:

 

-35-



--------------------------------------------------------------------------------

(i) in the name of such Canadian Grantor or its own name, or otherwise, take
possession of and endorse and collect any cheques, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Accounts Receivable of
such Canadian Grantor that constitutes Collateral or with respect to any other
Collateral of such Canadian Grantor and file any claim or take any other action
or institute any proceeding in any court of law or equity or otherwise deemed
appropriate by the ABL Collateral Agent for the purpose of collecting any and
all such moneys due under any Accounts Receivable of such Canadian Grantor that
constitutes Collateral or with respect to any other Collateral of such Canadian
Grantor whenever payable;

(ii) in the case of any Copyright, Patent, Trade-mark or Industrial Design
constituting Collateral of such Canadian Grantor, execute and deliver any and
all agreements, instruments, documents and papers as the ABL Collateral Agent
may reasonably request to such Canadian Grantor to evidence the ABL Collateral
Agent’s and the Lenders’ security interest in such Copyright, Patent, Trade-mark
or Industrial Design and the goodwill and intangibles of such Canadian Grantor
relating thereto or represented thereby, and such Canadian Grantor hereby
consents to the non-exclusive royalty free use by the Collateral Agent of any
Copyright, Patent, Trade-mark or Industrial Design owned by such Canadian
Grantor included in the Collateral for the purposes of disposing of any
Collateral;

(iii) pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Security
Collateral of such Canadian Grantor, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof; and

(iv) (A) direct any party liable for any payment under any of the Security
Collateral of such Canadian Grantor to make payment of any and all moneys due or
to become due thereunder directly to the ABL Collateral Agent or as the ABL
Collateral Agent shall direct; (B) ask or demand for, collect, receive payment
of and receipt for, any and all moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Security Collateral
of such Canadian Grantor; (C) sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Security Collateral of such Canadian Grantor; (D) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Security Collateral of such Canadian Grantor or any
portion thereof and to enforce any other right in respect of any Security
Collateral of such Canadian Grantor; (E) defend any suit, action or proceeding
brought against such Canadian Grantor with respect to any Security Collateral of
such Canadian Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the ABL Collateral Agent may deem appropriate;
(G) subject to any existing reserved rights or licenses, assign any Copyright,
Patent, Trade-mark or Industrial Design constituting Security Collateral of such
Canadian Grantor (along with the goodwill of the business to which any such
Copyright, Patent, Trade-mark or Industrial Design pertains), for such term or
terms, on such conditions, and in such manner, as the ABL Collateral Agent shall
in its sole discretion determine; and (H) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Security
Collateral of such Canadian Grantor as fully and completely as though the ABL
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the ABL Collateral Agent’s option and such Canadian Grantor’s expense, at any
time, or from time to time, all acts and things which the ABL Collateral Agent
deems necessary to protect, preserve or realize upon the Security Collateral of
such Canadian Grantor and the ABL Collateral Agent’s and the other Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Canadian Grantor might do.

 

-36-



--------------------------------------------------------------------------------

(b) The reasonable expenses of the ABL Collateral Agent incurred in connection
with actions undertaken as provided in this subsection 7.1, together with
interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans that are Canadian Facility
Revolving Credit Loans under the ABL Credit Agreement, from the date of payment
by the ABL Collateral Agent to the date reimbursed by the relevant Canadian
Granting Party, shall be payable by such Canadian Granting Party to the ABL
Collateral Agent on demand.

(c) Each Canadian Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant Canadian Granting Party until the earliest to
occur of (i) the first date on which all the Canadian Facility Revolving Credit
Loans and all other Borrower Obligations then due and owing, are paid in full in
cash, no Canadian Facility Letters of Credit remain outstanding (except for
Canadian Facility Letters of Credit that have been cash collateralized,
backstopped or otherwise provided for pursuant to arrangements reasonably
acceptable to the relevant Issuing Lender), (ii) as to any Canadian Granting
Party, a sale or other disposition of all of the Capital Stock of such Canadian
Granting Party (other than to a Borrower or a Canadian Guarantor), or any other
transaction or occurrence as a result of which such Canadian Granting Party
ceases to be a Restricted Subsidiary of the Parent Borrower, in each case, that
is permitted under the Credit Agreement and (iii) as to any Canadian Granting
Party, such Canadian Granting Party becoming an Excluded Subsidiary.

7.2 Duty of ABL Collateral Agent. The ABL Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession shall be to deal with it in the same manner as the
ABL Collateral Agent deals with similar property for its own account. None of
the ABL Collateral Agent or any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Security Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Security
Collateral upon the request of any Canadian Granting Party or any other Person
or, except as otherwise provided herein, to take any other action whatsoever
with regard to the Security Collateral or any part thereof. The powers conferred
on the ABL Collateral Agent and the other Secured Parties hereunder are solely
to protect the ABL Collateral Agent’s and the other Secured Parties’ interests
in the Security Collateral and shall not impose any duty upon the ABL Collateral
Agent or any other Secured Party to exercise any such powers. The ABL Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and to the
maximum extent permitted by applicable law, neither they nor any of their
officers, directors, employees or agents shall be responsible to any Canadian
Granting Party for any act or failure to act hereunder, except as otherwise
provided herein or for their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

7.3 Financing Statements. Pursuant to any applicable law, each Canadian Granting
Party authorizes the ABL Collateral Agent to file or record financing
statements, financing change statements and other filing or recording documents
or instruments with respect to such Canadian Grantor’s Security Collateral
without the signature of such Canadian Granting Party in such form and in such
filing offices as the ABL Collateral Agent reasonably determines appropriate to
perfect the security interests of the ABL Collateral Agent under this Agreement.
Each Canadian Granting Party authorizes the ABL Collateral Agent to use any
collateral description reasonably determined by the ABL Collateral Agent,
including, without limitation, the collateral description “all personal property
now existing or hereafter acquired” or “all assets no existing or hereafter

 

-37-



--------------------------------------------------------------------------------

acquired” or words of similar meaning in any such financing statements or
financing charge statements. The ABL Collateral Agent agrees to use its
commercially reasonable efforts to notify the relevant Canadian Granting Party
of any financing statement or financing change statement filed by it, provided
that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.

7.4 Authority of ABL Collateral Agent. Each Canadian Granting Party acknowledges
that the rights and responsibilities of the ABL Collateral Agent under this
Agreement with respect to any action taken by the ABL Collateral Agent or the
exercise or non-exercise by the ABL Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the ABL Collateral Agent and
the Secured Parties, be governed by the ABL Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the ABL Collateral Agent and the Canadian Granting Parties, the ABL
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Canadian Granting Party shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

7.5 Right of Inspection. Upon reasonable written advance notice to any Canadian
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the ABL Collateral Agent shall have reasonable access during normal business
hours to all the books, correspondence and records of such Canadian Grantor, and
the ABL Collateral Agent and its representatives may examine the same, and to
the extent reasonable take extracts therefrom and make photocopies thereof, and
such Canadian Grantor agrees to render to the ABL Collateral Agent at such
Canadian Grantor’s reasonable cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto. The ABL
Collateral Agent and its representatives shall also have the right, upon
reasonable advance written notice to such Canadian Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Canadian Grantor where any of such Canadian
Grantor’s Inventory or Equipment is located for the purpose of inspecting the
same, observing its use or otherwise protecting its interests therein to the
extent not inconsistent with the provisions of the ABL Credit Agreement and the
other Loan Documents (and subject to each applicable Intercreditor Agreement).

SECTION 8 NON-LENDER SECURED PARTIES

8.1 Rights to Collateral.

(a) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the ABL Credit Agreement), or to direct the ABL Collateral Agent to do the
same, including, without limitation, the right to (A) enforce any Liens or sell
or otherwise foreclose on any portion of the Collateral, (B) request any action,
institute any proceedings, exercise any voting rights, give any instructions,
make any election, notify account debtors or make collections with respect to
all or any portion of the Collateral or (C) release any Canadian Granting Party
under this Agreement or release any Collateral from the Liens of any Security
Document or consent to or otherwise approve any such release; (ii) demand,
accept or obtain any Lien on any Collateral (except for Liens arising under, and
subject to the terms of, this Agreement); (iii) vote in any Bankruptcy Case or
similar proceeding in respect of the Canadian Borrower or any of its
Subsidiaries (any such proceeding, for purposes of this clause (a), a
“Bankruptcy”) with respect to, or take any other actions concerning the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral

 

-38-



--------------------------------------------------------------------------------

(except in accordance with this Agreement); (v) oppose any sale, transfer or
other disposition of the Collateral; (vi) object to any debtor-in-possession
financing in any Bankruptcy which is provided by one or more Lenders among
others (including on a priming basis under the Companies’ Creditors Arrangement
Act, the Bankruptcy and Insolvency Act (Canada), or any other applicable law);
(vii) object to the use of cash collateral in respect of the Collateral in any
Bankruptcy; or (viii) seek, or object to the Lenders or Agents seeking on an
equal and ratable basis, any adequate protection or relief from the automatic
stay with respect to the Collateral in any Bankruptcy.

(b) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the ABL Collateral Agent and the
Canadian Facility Lenders, with the consent of the ABL Collateral Agent, may
enforce the provisions of the Security Documents and exercise remedies
thereunder and under any other Loan Documents (or refrain from enforcing rights
and exercising remedies), all in such order and in such manner as they may
determine in the exercise of their sole business judgment. Such exercise and
enforcement shall include, without limitation, the rights to collect, sell,
dispose of or otherwise realize upon all or any part of the Collateral, to incur
expenses in connection with such collection, sale, disposition or other
realization and to exercise all the rights and remedies of a secured lender
under the PPSA as in effect from time to time in any applicable jurisdiction.
The Non-Lender Secured Parties by their acceptance of the benefits of this
Agreement and the other Security Documents hereby agree not to contest or
otherwise challenge any such collection, sale, disposition or other realization
of or upon all or any of the Collateral. Whether or not a Bankruptcy Case has
been commenced, the Non-Lender Secured Parties shall be deemed to have consented
to any sale or other disposition of any property, business or assets of Holding
or any of its Subsidiaries and the release of any or all of the Collateral from
the Liens of any Security Document in connection therewith.

(c) Notwithstanding any provision of this subsection 8.1, the Non-Lender Secured
Parties shall be entitled, subject to each applicable Intercreditor Agreement,
to file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleadings (A) in order to prevent
any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorize the ABL Collateral Agent to enter into
each Intercreditor Agreement on its own behalf.

(d) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the ABL Collateral Agent and the Canadian Facility
Lenders may deal with the Collateral, including any exchange, taking or release
of Collateral, may change or increase the amount of the Borrower Obligations
and/or the Guarantor Obligations, and may release any Canadian Granting Party
from its Obligations hereunder, all without any liability or obligation (except
as may be otherwise expressly provided herein) to the Non-Lender Secured
Parties.

8.2 Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the ABL Collateral Agent, as agent
under the ABL Credit Agreement (and all officers, employees or agents designated
by the ABL Collateral Agent) as such Person’s true and lawful agent and
attorney-in-fact, and in such capacity, the ABL Collateral Agent shall have the
right, with power of substitution for the Non-Lender Secured Parties and in each
such Person’s name or otherwise, to effectuate any sale, transfer or other
disposition of the Collateral. It is understood and agreed that the appointment
of the ABL Collateral Agent as the agent and attorney-in-fact of the Non-Lender
Secured

 

-39-



--------------------------------------------------------------------------------

Parties for the purposes set forth herein is coupled with an interest and is
irrevocable. It is understood and agreed that the ABL Collateral Agent has
appointed the Administrative Agent as its agent for purposes of perfecting
certain of the security interests created hereunder and for otherwise carrying
out certain of its obligations hereunder.

8.3 Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the ABL Collateral Agent or
the Lenders with respect to, or arising out of, any action or failure to act or
any error of judgment, negligence, or mistake or oversight whatsoever on the
part of the ABL Collateral Agent or the Lenders or their respective directors,
officers, employees or agents with respect to any exercise of rights or remedies
under the Loan Documents or any transaction relating to the Collateral
(including, without limitation, any such exercise described in subsection
8.1(b)), except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person. To the maximum extent permitted
by applicable law, none of the ABL Collateral Agent or any Lender or any of
their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Holding, any Subsidiary of Holding, any
Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person.

8.4 Designation of Non-Lender Secured Parties. The Parent Borrower on behalf of
the Canadian Borrower may from time to time designate a Person as a “Bank
Products Affiliate,” or a “Hedging Affiliate” hereunder by written notice to the
ABL Collateral Agent in accordance with the terms of the ABL Credit Agreement.
Upon being so designated by the Parent Borrower, such Bank Products Affiliate or
Hedging Affiliate (as the case may be) shall be a Non-Lender Secured Party for
the purposes of this Agreement for as long as so designated by the Parent
Borrower provided that, at the time of the Parent Borrower’s designation of such
Non-Lender Secured Party, the obligations of the relevant Canadian Granting
Party under the applicable Hedging Agreement or Bank Products Agreement (as the
case may be) have not been designated as Additional Obligations.

SECTION 9 MISCELLANEOUS

9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Canadian Granting Party and the ABL
Collateral Agent, provided that (a) any provision of this Agreement imposing
obligations on any Canadian Granting Party may be waived by the ABL Collateral
Agent in a written instrument executed by the ABL Collateral Agent and (b) if
separately agreed in writing between the Canadian Borrower and any Non-Lender
Secured Party (and such Non-Lender Secured Party has been designated in writing
by the Canadian Borrower to the ABL Collateral Agent for purposes of this
sentence, for so long as so designated), no such waiver and no such amendment or
modification shall amend, modify or waive subsection 6.5 (or the definition of
“Non-Lender Secured Party” or “Secured Party” to the extent relating thereto) if
such waiver, amendment, supplement or modification would directly and adversely
affect a Non-Lender Secured Party without the written consent of such affected
Non-Lender Secured Party. For the avoidance of doubt, it is understood and
agreed that any amendment, amendment and restatement, waiver, supplement or
other modification of or to any Intercreditor Agreement that would have the
effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Canadian Granting Party hereunder or in respect
hereof, shall not be given such effect except pursuant to a written instrument
executed by each affected Canadian Granting Party and the ABL Collateral Agent
in accordance with this subsection 9.1.

 

-40-



--------------------------------------------------------------------------------

9.2 Notices. All notices, requests and demands to or upon the ABL Collateral
Agent or any Canadian Granting Party hereunder shall be effected in the manner
provided for in subsection 11.2 of the ABL Credit Agreement; provided that any
such notice, request or demand to or upon any Canadian Guarantor shall be
addressed to such Canadian Guarantor at its notice address set forth on
Schedule 1, unless and until such Canadian Guarantor shall change such address
by notice to the ABL Collateral Agent and the Administrative Agent given in
accordance with subsection 11.2 of the ABL Credit Agreement.

9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the ABL
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the ABL Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the ABL Collateral Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the ABL Collateral
Agent or such other Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

9.4 Enforcement Expenses; Indemnification.

(a) Each Canadian Guarantor jointly and severally agrees to pay or reimburse
each Secured Party and the ABL Collateral Agent for all their respective
reasonable costs and expenses incurred in collecting against such Canadian
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement against such Canadian Guarantor and
the other Loan Documents to which such Canadian Guarantor is a party, including,
without limitation, the reasonable fees and disbursements of counsel to the
Secured Parties, the ABL Collateral Agent and the Administrative Agent.

(b) Each Canadian Grantor jointly and severally agrees to pay, and to save the
ABL Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Canadian Borrower would be
required to do so pursuant to subsection 11.5 of the ABL Credit Agreement, and
in any event excluding any taxes or other indemnified liabilities arising from
gross negligence, bad faith or willful misconduct of the ABL Collateral Agent,
the Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.

(c) The agreements in this subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the ABL Credit Agreement and the
other Loan Documents.

 

-41-



--------------------------------------------------------------------------------

9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Canadian Granting Parties, the ABL Collateral Agent and
the Secured Parties and their respective successors and assigns; provided that
no Granting Party may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the ABL
Collateral Agent, except as permitted hereby or by the ABL Credit Agreement.

9.6 Set-Off. Each Canadian Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the ABL Collateral Agent and each other Secured Party
at any time and from time to time without notice to such Canadian Guarantor or
any other Canadian Granting Party, any such notice being expressly waived by
each Canadian Granting Party, to the extent permitted by applicable law, upon
the occurrence and during the continuance of an Event of Default under
subsection 9(a) of the ABL Credit Agreement so long as any amount remains unpaid
after it becomes due and payable by such Canadian Guarantor hereunder, to
set-off and appropriate and apply against any such amount any and all deposits
(general or special, time or demand, provisional or final) (other than the
Collateral Proceeds Account), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the ABL Collateral Agent, the Administrative Agent or such other
Secured Party to or for the credit or the account of such Canadian Guarantor, or
any part thereof in such amounts as the ABL Collateral Agent, the Administrative
Agent or such other Secured Party may elect. The ABL Collateral Agent, the
Administrative Agent and each other Secured Party shall notify such Canadian
Guarantor promptly of any such set-off and the application made by the ABL
Collateral Agent, the Administrative Agent or such other Secured Party of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the ABL Collateral
Agent, the Administrative Agent and each other Secured Party under this
subsection 9.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the ABL Collateral Agent, the
Administrative Agent or such other Secured Party may have.

9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Canadian Pledgor (such laws, rules
or regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.

9.9 Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

-42-



--------------------------------------------------------------------------------

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Canadian Granting Parties, the ABL Collateral Agent and
the other Secured Parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the Canadian
Granting Parties, the ABL Collateral Agent or any other Secured Party relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ONTARIO
AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

9.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the courts of the Province of Ontario
sitting in the City of Toronto;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in subsection 9.2 or at such other address of which the ABL
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Parent Borrower (in the case of the ABL Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection 9.12 any consequential or punitive damages.

Each Canadian Granting Party hereby agrees that The Limitation of Civil Rights
Act (Saskatchewan), The Land Contracts (Actions) Act (Saskatchewan) and Part IV
(excepting only section 46) of The Saskatchewan Farm Security Act do not apply
insofar as they relate to actions as defined in those Acts, or insofar as they
relate to or affect this Agreement, the rights of the ABL Collateral Agent and
the Secured Parties under this Agreement or any instrument, charge, security
agreement or other document of any nature that renews, extends or is collateral
to this Agreement and such Canadian Granting Party hereby irrevocably and
unconditionally waives any and all benefits and remedies provided thereunder.

 

-43-



--------------------------------------------------------------------------------

9.13 Acknowledgments. Each Canadian Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) none of the ABL Collateral Agent, the Administrative Agent or any other
Secured Party has any fiduciary relationship with or duty to any Canadian
Guarantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Canadian Guarantors, on
the one hand, and the ABL Collateral Agent, the Administrative Agent and the
other Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Canadian Guarantors and the Secured Parties.

9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN TO
THE EXTENT PERMISSIBLE BY APPLICABLE LAW.

9.15 Additional Canadian Granting Parties. Each new Subsidiary of the Parent
Borrower that is required to become a party to this Agreement pursuant to
subsection 7.9(b) or 7.9(c) of the ABL Credit Agreement shall become a Canadian
Granting Party for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement substantially in the form of Annex 2
hereto. Each existing Canadian Granting Party that is required to become a
Canadian Pledgor with respect to Capital Stock of any new Subsidiary of the
Parent Borrower pursuant to subsection 7.9(c) of the ABL Credit Agreement shall
become a Canadian Pledgor with respect thereto upon execution and delivery by
such Canadian Granting Party of a Supplemental Agreement substantially in the
form of Annex 3 hereto.

9.16 Releases.

(a) At such time as the Canadian Facility Revolving Credit Loans and the other
Obligations (other than any Obligations owing to a Non-Lender Secured Party)
then due and owing shall have been paid in full, the Commitments have been
terminated and no Canadian Facility Letter of Credit shall be outstanding
(except for Canadian Facility Letters of Credit that have been cash
collateralized, backstopped or otherwise provided for pursuant to arrangements
reasonably acceptable to the relevant Issuing Lender), all Security Collateral
shall be automatically released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the ABL Collateral Agent and each Canadian Granting Party
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Security Collateral shall revert
to the Canadian Granting Parties. At the request and sole expense of any
Canadian Granting Party following any such termination, the ABL Collateral Agent
shall deliver to such Canadian Granting Party (subject to subsection 7.2,
without recourse and without representation or warranty) any Security Collateral
held by the ABL Collateral Agent hereunder, and execute, acknowledge and deliver
to such Canadian Granting Party such releases, instruments or other documents
(including, without limitation, PPSA financing change statements and
discharges), and do or cause to be done all other acts, as any Canadian Granting
Party shall reasonably request to evidence such termination.

 

-44-



--------------------------------------------------------------------------------

(b) Upon any sale or other disposition of Security Collateral permitted by the
ABL Credit Agreement (other than any sale or disposition to another Canadian
Grantor), the Lien pursuant to this Agreement on such sold or disposed of
Security Collateral shall be automatically released. In connection with a sale
or other disposition of all of the Capital Stock of any Canadian Granting Party
(other than to any Canadian Granting Party or any other transaction or
occurrence as a result of which such Canadian Granting Party ceases to be a
Restricted Subsidiary of the Parent Borrower), or the sale or other disposition
of Security Collateral (other than a sale or disposition to another Canadian
Grantor) permitted under the ABL Credit Agreement, the ABL Collateral Agent
shall, upon receipt from the Parent Borrower of a written request for the
release of such Canadian Granting Party from its Guarantee or the release of the
Security Collateral subject to such sale, disposition or other transaction,
identifying such Canadian Granting Party or the relevant Security Collateral and
the terms of the sale, disposition or other transaction in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Parent Borrower stating that such transaction is in
compliance with the ABL Credit Agreement and the other Loan Documents, execute
and deliver to the Parent Borrower or the relevant Canadian Granting Party
(subject to subsection 7.2, without recourse and without representation or
warranty), at the sole cost and expense of such Canadian Grantor, any Security
Collateral of such relevant Canadian Granting Party held by the ABL Collateral
Agent, or the Security Collateral subject to such sale or disposition (as
applicable), and, at the sole cost and expense of such Canadian Granting Party,
execute, acknowledge and deliver to such Canadian Granting Party such releases,
instruments or other documents (including, without limitation, PPSA financing
change statements and discharges), and do or cause to be done all other acts, as
the Parent Borrower or such Canadian Granting Party shall reasonably request
(x) to evidence or effect the release of such Canadian Granting Party from its
Guarantee (if any) and of the Liens created hereby (if any) on such Canadian
Granting Party’s Collateral or (y) to evidence the release of the Security
Collateral subject to such sale or disposition.

(c) Upon any Canadian Granting Party becoming an Excluded Subsidiary in
accordance with the provisions of the ABL Credit Agreement, the Lien pursuant to
this Agreement on all Security Collateral of such Canadian Granting Party (if
any) shall be automatically released, and the Guarantee (if any) of such
Canadian Granting Party, and all obligations of such Canadian Granting Party
hereunder, shall terminate, all without delivery of any instrument or
performance of any act by any party, and the ABL Collateral Agent shall, upon
the request of the Parent Borrower or such Canadian Granting Party, deliver to
the Parent Borrower or such Canadian Granting Party (subject to subsection 7.2,
without recourse and without representation or warranty) any Security Collateral
of such Canadian Granting Party held by the ABL Collateral Agent hereunder and
the ABL Collateral Agent and the Administrative Agent shall execute, acknowledge
and deliver to the Parent Borrower or such Canadian Granting Party (at the sole
cost and expense of the Parent Borrower or such Canadian Granting Party) all
releases, instruments or other documents (including, without limitation, PPSA
financing change statements and discharges), and do or cause to be done all
other acts, necessary or reasonably desirable for the release of such Canadian
Granting Party from its Guarantee (if any) or the Liens created hereby (if any)
on such Canadian Granting Party’s Security Collateral, as applicable, as the
Borrower or such Canadian Granting Party may reasonably request.

(d) Upon any Security Collateral being or becoming an Excluded Asset, the Lien
pursuant to this Agreement on such Security Collateral shall be automatically
released on Collateral. At the request and sole expense of any Canadian Granting
Party, the ABL Collateral Agent shall deliver such Security Collateral (if held
by the ABL Collateral Agent) to such Canadian Granting Party and execute,
acknowledge and deliver to such Canadian Granting Party such releases,
instruments or other documents (including, without limitation, PPSA financing
change statements and discharges and do or cause to be done all other acts, as
such Canadian Granting Party shall reasonably request to evidence such release.

 

-45-



--------------------------------------------------------------------------------

(e) [Reserved].

(f) The ABL Collateral Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Security Collateral by it in
accordance with (or which the ABL Collateral Agent in good faith believes to be
in accordance with) this subsection 9.16.

9.17 Judgment.

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the ABL Collateral Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.

(b) The obligations of any Canadian Guarantor in respect of this Agreement to
the ABL Collateral Agent, for the benefit of each holder of Secured Obligations,
shall, notwithstanding any judgment in a currency (the “judgment currency”)
other than the currency in which the sum originally due to such holder is
denominated (the “original currency”), be discharged only to the extent that on
the Business Day following receipt by the ABL Collateral Agent of any sum
adjudged to be so due in the judgment currency, the ABL Collateral Agent may in
accordance with normal banking procedures purchase the original currency with
the judgment currency; if the amount of the original currency so purchased is
less than the sum originally due to such holder in the original currency, such
Canadian Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the ABL Collateral Agent, for the benefit of such holder,
against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the ABL Collateral Agent, the ABL Collateral
Agent agrees to remit to the Parent Borrower, such excess. This covenant shall
survive the termination of this Agreement and payment of the Obligations and all
other amounts payable hereunder.

9.18 Canadian Amalgamation. Each Canadian Granting Party acknowledges and agrees
that, in the event it amalgamates with any other company or companies, it is the
intention of the parties hereto that the term “Canadian Grantor” or “Canadian
Pledgor,” as the case may be, when used herein, shall apply to each of the
amalgamating corporations and to the amalgamated corporation, such that the lien
granted hereby:

(a) shall extend to Collateral (or in the case of a Canadian Pledgor, Pledged
Collateral) owned by each of the amalgamating corporations and the amalgamated
corporations at the time of amalgamation and to any Collateral (or in the case
of a Canadian Pledgor, Pledged Collateral) thereafter owned or acquired by the
amalgamated corporation, and

(b) shall secure all Obligations of each of the amalgamating corporations and
the amalgamated corporations to the ABL Collateral Agent and the Secured Parties
at the time of amalgamation and all Obligations of the amalgamated corporation
to the ABL Collateral Agent and the Secured Parties thereafter arising. The Lien
shall attach to all Collateral (or in the case of a Canadian Pledgor, Pledged
Collateral) owned by each corporation amalgamating with a Canadian Grantor, and
by the amalgamated corporation, at the time of the amalgamation, and shall
attach to all Collateral (or in the case of a Canadian Pledgor, Pledged
Collateral) thereafter owned or acquired by the amalgamated corporation when
such becomes owned or is acquired.

9.19 Language. The parties hereto confirm that it is their wish that this
Agreement, as well as any other documents relating to this Agreement, including
notices, schedules and authorizations, have

 

-46-



--------------------------------------------------------------------------------

been and shall be drawn up in the English language only. Les signataires
confirment leur volonté que la présente convention, de même que tous les
documents s’y rattachant, y compris tout avis, annexe et autorisation, soient
rédigés en anglais seulement.

9.20 No Implicit Subordination. The inclusion of reference to Permitted Liens in
this Agreement or any other Loan Document is not intended to subordinate and
shall not subordinate, and shall not be interpreted as subordinating, any Lien
created by this Agreement or any of the other Loan Documents to any Permitted
Lien.

9.21 Paramountcy. In the event of any conflict between the provisions of this
Agreement and the provisions of the ABL Credit Agreement, the provisions of the
ABL Credit Agreement shall govern.

[Remainder of page left blank intentionally; signature pages follow.]

 

-47-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

UNISOURCE CANADA, INC., as Canadian Borrower, Canadian Grantor and Canadian
Pledgor By:  

/s/ Mark W. Hianik

Name:   Mark W. Hianik Title:   Senior Vice President, General Counsel and
Corporate Secretary

[Signature Page to Canadian Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by:

BANK OF AMERICA, N.A.,

as Administrative Agent and ABL Collateral Agent

By:  

/s/ William J. Wilson

Name:   William J. Wilson Title:   Senior Vice President

[Signature Page to Canadian Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Annex 1 to

Canadian Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT1

The undersigned hereby acknowledges receipt of a copy of the Canadian Guarantee
and Collateral Agreement, dated as of July 1, 2014 (as amended, supplemented,
waived or otherwise modified from time to time, the “Agreement”); capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the ABL Credit Agreement referred to therein, as the
case may be), made by the Canadian Granting Parties party thereto in favour of
Bank of America, N.A., as Administrative Agent and ABL Collateral Agent. The
undersigned agrees for the benefit of the Administrative Agent and the Canadian
Facility Lenders as follows:

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

The undersigned will notify the ABL Collateral Agent promptly in writing of the
occurrence of any of the events described in subsection 5.3.1 of the Agreement.

The terms of subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By:  

     

Name:   Title:   Address for Notices:  

 

 

 

 

 

 

 

1  This consent is necessary only with respect to any Issuer that is not also a
Canadian Granting Party.

 

Annex 1-1



--------------------------------------------------------------------------------

Annex 2 to

Canadian Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of [            ] [        ], 20[    ], made by
[                                    ], a [                    ] corporation
(the “Additional Canadian Granting Party”), in favour of Bank of America, N.A.,
as collateral agent (in such capacity, the “ABL Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time party to the ABL Credit
Agreement referred to below as a Canadian Facility Lender and the other Secured
Parties (as defined in the Canadian Guarantee and Collateral Agreement). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Canadian Guarantee and Collateral Agreement referred to below, or if not
defined therein, in the ABL Credit Agreement.

W I T N E S S E T H:

WHEREAS, VERITIV CORPORATION, a Delaware corporation (“Holding”), XPEDX
INTERMEDIATE, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York limited
liability company (together with its successors and assigns, the “OpCo
Borrower”) and UNISOURCE CANADA, INC., a Canadian amalgamated corporation (the
“Canadian Borrower”), entered into a certain ABL Credit Agreement dated as of
July 1, 2014 (as amended, supplemented, waived or otherwise modified from time
to time, the “ABL Credit Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, the Canadian Borrower and
certain Canadian Guarantors are, or are to become, parties to the Canadian
Guarantee and Collateral Agreement, dated as of July 1, 2014 (as amended,
supplemented, waived or otherwise modified from time to time, the “Canadian
Guarantee and Collateral Agreement”), in favour of the ABL Collateral Agent, for
the benefit of the Secured Parties (as defined in the Canadian Guarantee and
Collateral Agreement);

WHEREAS, the ABL Credit Agreement requires the Additional Canadian Granting
Party to become a party to the Canadian Guarantee and Collateral Agreement; and

WHEREAS, the Additional Canadian Granting Party has agreed to execute and
deliver this Assumption Agreement in order to become a party to the ABL
Guarantee and Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Canadian Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Canadian Granting Party, as provided in
subsection 9.15 of the Canadian Guarantee and Collateral Agreement, hereby
becomes a party to the Canadian Guarantee and

 

Annex 2-1



--------------------------------------------------------------------------------

Collateral Agreement as a Canadian Granting Party thereunder with the same force
and effect as if originally named therein as a [Canadian Guarantor] [Canadian
Grantor and Canadian Pledgor] [and Canadian Grantor] [and Canadian Pledgor]2
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a [Canadian Guarantor] [Canadian Grantor and
Canadian Pledgor] [and Canadian Grantor] [and Canadian Pledgor]3 thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules [                    ] to the Canadian Guarantee and
Collateral Agreement, and such Schedules are hereby amended and modified to
include such information. The Additional Canadian Granting Party hereby
represents and warrants that each of the representations and warranties of such
Additional Canadian Granting Party, in its capacities as a [Canadian Guarantor]
[Canadian Grantor and Canadian Pledgor] [and Canadian Grantor] [and Canadian
Pledgor],4 contained in Section 4 of the Canadian Guarantee and Collateral
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date. Each Additional Canadian Granting Party hereby grants, as and to the same
extent as provided in the Canadian Guarantee and Collateral Agreement, to the
ABL Collateral Agent, for the benefit of the Secured Parties, a continuing
security interest in the [Collateral (as such term is defined in subsection 3.1
of the Canadian Guarantee and Collateral Agreement) of such Additional Canadian
Granting Party] [and] [the Pledged Collateral (as such term is defined in the
Canadian Guarantee and Collateral Agreement) of such Additional Canadian
Granting Party, except as provided in subsection 3.3 of the Canadian Guarantee
and Collateral Agreement].

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTORVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

2  Indicate the capacities in which the Additional Canadian Granting Party is
becoming a Canadian Grantor.

3  Indicate the capacities in which the Additional Canadian Granting Party is
becoming a Canadian Grantor.

4  Indicate the capacities in which the Additional Canadian Granting Party is
becoming a Canadian Grantor.

 

Annex 2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL CANADIAN GRANTING PARTY] By:  

 

Name:   Title:  

 

Acknowledged and Agreed to as of the date hereof by:

BANK OF AMERICA, N.A.,

as ABL Collateral Agent and Administrative Agent

By:  

 

Name:   Title:  

 

Annex 2-3



--------------------------------------------------------------------------------

Annex 3 to

Canadian Guarantee and Collateral Agreement

SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT, dated as of [            ] [    ], 20[    ], made by
[                    ], a [            ] corporation (the “Additional Canadian
Pledgor”), in favour of BANK OF AMERICA, N.A., as collateral agent (in such
capacity, the “ABL Collateral Agent”) and as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time party to the ABL Credit Agreement referred to
below as a Canadian Facility Lender and the other Secured Parties (as defined in
the Canadian Guarantee and Collateral Agreement). All capitalized terms not
defined herein shall have the meaning ascribed to them in such Canadian
Guarantee and Collateral Agreement referred to below, or if not defined therein,
in the ABL Credit Agreement.

W I T N E S S E T H:

WHEREAS, VERITIV CORPORATION, a Delaware corporation (“Holding”), XPEDX
INTERMEDIATE, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Parent Borrower”), XPEDX, LLC, a New York limited
liability company (together with its successors and assigns, the “OpCo
Borrower”) and UNISOURCE CANADA, INC., a Canadian amalgamated corporation (the
“Canadian Borrower”), entered into a certain ABL Credit Agreement dated as of
July 1, 2014 (as amended, supplemented, waived or otherwise modified from time
to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “ABL Credit Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, the Canadian Borrower and
certain Canadian Guarantors are, or are to become, parties to the Canadian
Guarantee and Collateral Agreement, dated as of July 1, 2014 (as amended,
supplemented, waived or otherwise modified from time to time, the “Canadian
Guarantee and Collateral Agreement”), in favour of the ABL Collateral Agent, for
the benefit of the Secured Parties (as defined in the Canadian Guarantee and
Collateral Agreement);

WHEREAS, the ABL Credit Agreement requires the Additional Canadian Pledgor to
become a Canadian Pledgor under the Canadian Guarantee and Collateral Agreement
with respect to Capital Stock of certain new Subsidiaries of the Additional
Canadian Pledgor; and

WHEREAS, the Additional Canadian Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Canadian Pledgor under the
Canadian Guarantee and Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Canadian Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional Canadian Pledgor, as provided in
subsection 9.15 of the Canadian Guarantee and Collateral Agreement, hereby
becomes a Canadian Pledgor under the Canadian Guarantee and Collateral Agreement
with respect to the shares of Capital Stock of the Subsidiary of the Additional
Canadian Pledgor listed in Annex 1-A hereto, and will be bound by all terms,
conditions and duties applicable to a Canadian Pledgor under the Canadian
Guarantee and Collateral Agreement, as a Canadian Pledgor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedule 2 to the Canadian Guarantee and Collateral Agreement, and such
Schedule 2 is hereby amended and modified to include such information.



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

Annex 1-A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL CANADIAN PLEDGOR] By:  

 

Name:   Title:  

 

Acknowledged and Agreed to as of the date hereof by: BANK OF AMERICA, N.A., as
ABL Collateral Agent and Administrative Agent By:  

 

Name:   Title:  

 

Annex 1-A-3



--------------------------------------------------------------------------------

Schedule 1

Notice Addresses of Canadian Granting Parties

Unisource Canada, Inc.

6185 McLaughlin Road

Mississauga, ON

L5R 3W7

Attn: Law Department

 



--------------------------------------------------------------------------------

Schedule 2

Pledged Securities

1. Pledged Stock

None.

 



--------------------------------------------------------------------------------

Schedule 3

Perfection Matters

1. Existing Security Interests

i) British Columbia

 

BASE
REGISTRATION #

  

SECURED PARTY(IES)

  

DEBTOR(S)

  

DATE OF
REGISTRATION/EXPIRY

012178E

   RYDER TRUCK RENTAL CANADA LTD.   

UNISOURCE CANADA INC.

(DELTA, BC)

  

REG: OCT 31, 2007

EXPIRY: OCT 31, 2017

012180E

   RYDER TRUCK RENTAL CANADA LTD.    UNISOURCE CANADA INC. (DELTA, BC)   

REG: OCT 31, 2007

EXPIRY: OCT 31, 2017

012182E

   RYDER TRUCK RENTAL CANADA LTD.    UNISOURCE CANADA INC. (DELTA, BC)   

REG: OCT 31, 2007

EXPIRY: OCT 31, 2017

012184E

   RYDER TRUCK RENTAL CANADA LTD.    UNISOURCE CANADA INC. (DELTA, BC)   

REG: OCT 31, 2007

EXPIRY: OCT 31, 2014

091943E

   RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (DELTA, BC)   

REG: DEC 17, 2007

EXPIRY: DEC 17, 2017

091947E

   RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (DELTA, BC)   

REG: DEC 17, 2007

EXPIRY: DEC 17, 2017

091949E

   RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (DELTA, BC)   

REG: DEC 17, 2007

EXPIRY: DEC 17, 2017

091950E

   RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (DELTA, BC)   

REG: DEC 17, 2007

EXPIRY: DEC 17, 2017

675761E

   RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (WINNIPEG, BC)   

REG: NOV 03, 2008

EXPIRY: NOV 03, 2015

837981E

   RYDER TRUCK RENTAL CANADA LTD    UNISOURCE CANADA INC. (NEW WESTMINSTER, BC)
  

REG: FEB 20, 2009

EXPIRY: FEB 20, 2016

857837E

  

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

UNISOURCE CANADA INC. (RICHMOND HILL, ON)

UNISOURCE CANADA INC (MISSISAUGA, ON)

  

REG: MAR 05, 2009

EXPIRY: MAR 05, 2017

987610E

  

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

UNISOURCE CANADA INC. (RICHMOND HILL, ON)

UNISOURCE CANADA INC (MISSISAUGA, ON)

  

REG: MAY 27, 2009

EXPIRY: MAY 27, 2017

539689F

   G.N. JOHNSTON EQUIPMENT CO. LTD.    UNISOURCE CANADA INC. (NEW WESTMINSTER,
BC)   

REG: MAY 04, 2010

EXPIRY: MAY 04, 2015

743025F

  

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: SEP 01, 2010

EXPIRY: SEP 01, 2017

830707F

  

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: OCT 26, 2010

EXPIRY: OCT 26, 2014

888168F

  

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: NOV 30, 2010

EXPIRY: NOV 30, 2016

029832G

   BANK OF AMERICA    UNISOURCE CANADA INC (RICHMOND HILL, ON)   

REG: MAR 04, 2011

EXPIRY: MAR 04, 2018

260410G

   XEROX CANADA LTD   

UNISOURCE CANADA INC. (DELTA, BC)

UNISOURCE CANADA INC. (RICHMOND HILL, ON)

UNISOURCE CANADA INC. (DARTMOUTH, NS)

UNISOURCE CANADA INC. (WINNIPEG, MB)

  

REG: JUL 21, 2011

EXPIRY: JUL 21, 2015

 



--------------------------------------------------------------------------------

BASE
REGISTRATION #

  

SECURED PARTY(IES)

  

DEBTOR(S)

  

DATE OF
REGISTRATION/EXPIRY

628797G   

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: MAR 12, 2012

EXPIRY: MAR 12, 2021

938054G

   XEROX CANADA LTD   

UNISOURCE CANADA INC. (DELTA, BC)

UNISOURCE CANADA INC. (OTTAWA, ON)

UNISOURCE CANADA INC. (CALGARY, AB)

UNISOURCE CANADA INC. (SAINT-LAURENT, QC)

  

REG: SEP 06, 2012

EXPIRY: SEP 06, 2016

010206H

  

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: OCT 19, 2012

EXPIRY: OCT 19, 2020

714923H

   XEROX CANADA LTD   

UNISOURCE CANADA INC. (DELTA, BC)

UNISOURCE CANADA INC. (MISSISSAUGA, ON)

UNISOURCE CANADA INC. (DARTMOUTH, NS)

  

REG: DEC 17, 2013

EXPIRY: DEC 17, 2017

717189H

   DOCUMENT DIRECTION LIMITED PARTNERSHIP    UNISOURCE CANADA INC. (PRINCE
GEORGE, BC)   

REG: DEC 18, 2013

EXPIRY: DEC 18, 2017

767110H

  

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

   UNISOURCE CANADA INC (MISSISAUGA, ON)   

REG: JAN 23, 2014

EXPIRY: JAN 23, 2022

ii) Alberta

 

SECURED PARTY

  

REGISTRATION TYPE

  

REGISTRATION NO.

MAXIUM FINANCIAL SERVICES INC.    SECURITY AGREEMENT   

08080618182

(6 YEARS)

 

EXPIRY DATE:

2014-AUG-06

     

AMENDED BY:

10070810529

     

AMENDED BY:

10070832438

     

AMENDED BY:

10071209152

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

09030527634

(8 YEARS)

 

EXPIRY DATE:

2017-MAR-05

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

09052703857

(8 YEARS)

 

EXPIRY DATE:

2017-MAY-27

XEROX CANADA LTD    SECURITY AGREEMENT   

10072028138

(4 YEARS)

 

EXPIRY DATE:

2014-JUL-20

XEROX CANADA LTD    SECURITY AGREEMENT   

10072110732

(4 YEARS)

 

EXPIRY DATE:

2014-JUL-21

 



--------------------------------------------------------------------------------

SECURED PARTY

  

REGISTRATION TYPE

  

REGISTRATION NO.

G.N. JOHNSTON EQUIPMENT CO LTD.    SECURITY AGREEMENT   

10112405957

(4 YEARS)

 

EXPIRY DATE:

2014-NOV-24

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

10113017880

(6 YEARS)

 

EXPIRY DATE:

2016-NOV-30

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT    SECURITY AGREEMENT   

11030423700

(7 YEARS)

 

EXPIRY DATE:

2018-MAR-04

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT    LAND CHARGE   

11030423784

(INFINITY)

NATIONAL LEASING GROUP INC.    SECURITY AGREEMENT   

11051124442

(6 YEARS)

 

EXPIRY DATE:

2017-MAY-11

DE LAGE LANDEN FINANCIAL SERVICES CANADA INC.

 

SERVICES FINANCIERS DE LAGE LANDEN CANADA INC.

   SECURITY AGREEMENT   

11062412445

(6 YEARS)

 

EXPIRY DATE:

2017-JUN-24

XEROX CANADA LTD    SECURITY AGREEMENT   

11072221645

(4 YEARS)

 

EXPIRY DATE:

2015-JUL-22

DE LAGE LANDEN FINANCIAL SERVICES CANADA INC.    SECURITY AGREEMENT   

11122123336

(6 YEARS)

 

EXPIRY DATE:

2017-DEC-21

G.N. JOHNSTON EQUIPMENT CO LTD.    SECURITY AGREEMENT   

12020915445

(5 YEARS)

 

EXPIRY DATE:

2017-FEB-09

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

12031209451

(9 YEARS)

 

EXPIRY DATE:

2021-MAR-12

G.N. JOHNSTON EQUIPMENT CO LTD.    SECURITY AGREEMENT   

12081412765

(6 YEARS)

 

EXPIRY DATE:

2018-AUG-14

XEROX CANADA LTD    SECURITY AGREEMENT   

12090630447

(4 YEARS)

 

EXPIRY DATE:

2016-SEP-06

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

12101904752

(8 YEARS)

 

EXPIRY DATE:

2020-OCT-19

G.N JOHNSTON EQUIPMENT CO LTD.    SECURITY AGREEMENT   

13012823119

(6 YEARS)

 

EXPIRY DATE:

2019-JAN-28

RYDER TRUCK RENTAL CANADA LTD    SECURITY AGREEMENT   

13050609103

(7 YEARS)

 

EXPIRY DATE:

2020-MAY-06

 



--------------------------------------------------------------------------------

SECURED PARTY

  

REGISTRATION TYPE

  

REGISTRATION NO.

RYDER TRUCK RENTAL CANADA LTD    SECURITY AGREEMENT   

13050609181

(6 YEARS)

 

EXPIRY DATE:

2019-MAY-06

G.N JOHNSTON EQUIPMENT CO LTD.    SECURITY AGREEMENT   

13053044123

(6 YEARS)

 

EXPIRY DATE:

2019-MAY-30

DOCUMENT DIRECTION LIMITED PARTNERSHIP    SECURITY AGREEMENT   

13121841319

(4 YEARS)

 

EXPIRY DATE:

2017-DEC-18

XEROX CANADA LTD    SECURITY AGREEMENT   

14010620846

(4 YEARS)

 

EXPIRY DATE:

2018-JAN-06

PENSKE TRUCK LEASING CANADA INC

 

LOCATIONS DE CAMIONS PENSKE CANADA INC

   SECURITY AGREEMENT   

14012307272

(8 YEARS)

 

EXPIRY DATE:

2022-JAN-23

iii) Saskatchewan

 

SECURED PARTY

  

REGISTRATION NUMBER AND DATE

  

COMMENTS/EXPIRY DATE

MAXIUM FINANCIAL SERVICES INC.   

300356043

AUGUST 6, 2008

  

EXPIRY: AUGUST 6, 2014

 

JULY 8, 2010: ADD DEBTOR PARTY

 

JULY 9, 2010: DELETE SECURED PARTY ADD SECURED PARTY

 

JULY 12, 2010: DELETE DEBTOR PARTY

G N JOHNSTON EQUIPMENT CO LTD   

300679994

JANUARY 24, 2011

   EXPIRY: JANUARY 24, 2016 BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT   

300693305

MARCH 4, 2011

   EXPIRY: MARCH 4, 2018

1. PENSKE TRUCK LEASING CANADA INC

2. LOCATIONS DE CAMIONS PENSKE CANADA INC

  

300431651

MARCH 5, 2009

   EXPIRY: MARCH 5, 2017

1. PENSKE TRUCK LEASING CANADA INC

2. LOCATIONS DE CAMIONS PENSKE CANADA INC

  

300463029

MAY 27, 2009

   EXPIRY: MAY 27, 2017

1. PENSKE TRUCK LEASING CANADA INC

2. LOCATIONS DE CAMIONS PENSKE CANADA INC

  

300839545

MARCH 12, 2012

   EXPIRY: MARCH 12, 2021

1. PENSKE TRUCK LEASING CANADA INC

2. LOCATIONS DE CAMIONS PENSKE CANADA INC

  

300941003

OCTOBER 19, 2012

   EXPIRY: OCTOBER 19, 2020

1. PENSKE TRUCK LEASING CANADA INC

2. LOCATIONS DE CAMIONS PENSKE CANADA INC

  

301138957

JANUARY 23, 2014

   EXPIRY: JANUARY 23, 2022 XEROX CANADA LTD   

300650454

OCTOBER 28, 2010

   EXPIRY: OCTOBER 28, 2014 XEROX CANADA LTD   

300670253

DECEMBER 22, 2010

   EXPIRY: DECEMBER 22, 2014 XEROX CANADA LTD   

300846242

MARCH 27, 2012

   EXPIRY: MARCH 27, 2016 G N JOHNSTON EQUIPMENT CO LTD   

300982887

FEBRUARY 5, 2013

  

EXPIRY: FEBRUARY 5, 2018

 

DECEMBER 4, 2013: AMEND GENERAL PROPERTY DESCRIPTION

DOCUMENT DIRECTION LIMITED PARTNERSHIP   

301126023

DECEMBER 18, 2013

   EXPIRY: DECEMBER 18, 2017

 



--------------------------------------------------------------------------------

iv) Manitoba

 

1. REGISTRATION NO. 201110832708 EVIDENCING A SECURITY INTEREST IN A CERTAIN
MOTOR VEHICLE LISTED BY SERIAL NUMBER IN FAVOUR OF G.N. JOHNSTON EQUIPMENT CO.
LTD.;

 

2. REGISTRATION NO. 201106954300 EVIDENCING A SECURITY INTEREST IN CERTAIN MOTOR
VEHICLES LISTED BY SERIAL NUMBER IN FAVOUR OF G.N. JOHNSTON EQUIPMENT CO. LTD.;

 

3. REGISTRATION NO. 201105563308 EVIDENCING A SECURITY INTEREST IN A CERTAIN
MOTOR VEHICLE LISTED BY SERIAL NUMBER IN FAVOUR OF G.N. JOHNSTON EQUIPMENT CO.
LTD.;

 

4. REGISTRATION NO. 201103415301 EVIDENCING A SECURITY INTEREST IN ALL OF THE
DEBTOR’S PRESENT AND AFTER-ACQUIRED PERSONAL PROPERTY IN FAVOUR OF BANK OF
AMERICA, N.A., AS ADMINISTRATIVE AGENT;

 

5. REGISTRATION NO. 201401307406 EVIDENCING A SECURITY INTEREST WITH PERFECTION
IN ANOTHER JURISDICTION IN CERTAIN MOTOR VEHICLES LISTED BY SERIAL NUMBER IN
FAVOUR OF PENSKE TRUCK LEASING CANADA INC. / LOCATIONS DE CAMIONS PENSKE CANADA
INC.;

 

6. REGISTRATION NO. 201307658106 EVIDENCING A SECURITY INTEREST IN CERTAIN MOTOR
VEHICLES LISTED BY SERIAL NUMBER IN FAVOUR OF RYDER TRUCK RENTAL CANADA LTD.;

 

7. REGISTRATION NO. 201307657606 EVIDENCING A SECURITY INTEREST IN CERTAIN MOTOR
VEHICLES LISTED BY SERIAL NUMBER IN FAVOUR OF RYDER TRUCK RENTAL CANADA LTD.;

 

8. REGISTRATION NO. 201218557606 EVIDENCING A SECURITY INTEREST WITH PERFECTION
IN ANOTHER JURISDICTION IN CERTAIN MOTOR VEHICLES LISTED BY SERIAL NUMBER IN
FAVOUR OF PENSKE TRUCK LEASING CANADA INC. / LOCATIONS DE CAMIONS PENSKE CANADA
INC.;

 

9. REGISTRATION NO. 201203931706 EVIDENCING A SECURITY INTEREST WITH PERFECTION
IN ANOTHER JURISDICTION IN CERTAIN MOTOR VEHICLES LISTED BY SERIAL NUMBER IN
FAVOUR OF PENSKE TRUCK LEASING CANADA INC. / LOCATIONS DE CAMIONS PENSKE CANADA
INC.;

 

10. REGISTRATION NO. 201112176506 EVIDENCING A SECURITY INTEREST IN CERTAIN
OFFICE EQUIPMENT AND SOFTWARE IN FAVOUR OF XEROX CANADA LTD.;

 

11. REGISTRATION NO. 200908651200 EVIDENCING A SECURITY INTEREST WITH PERFECTION
IN ANOTHER JURISDICTION IN CERTAIN MOTOR VEHICLES LISTED BY SERIAL NUMBER IN
FAVOUR OF PENSKE TRUCK LEASING CANADA INC. / LOCATIONS DE CAMIONS PENSKE CANADA
INC.;

 

12. REGISTRATION NO. 200903433905 EVIDENCING A SECURITY INTEREST WITH PERFECTION
IN ANOTHER JURISDICTION IN A CERTAIN MOTOR VEHICLE LISTED BY SERIAL NUMBER IN
FAVOUR OF PENSKE TRUCK LEASING CANADA INC. / LOCATIONS DE CAMIONS PENSKE CANADA
INC.;

 

13. REGISTRATION NO. 201322871800 EVIDENCING A SECURITY INTEREST IN CERTAIN
OFFICE EQUIPMENT AND/OR INVENTORY IN FAVOUR OF DOCUMENT DIRECTION LIMITED
PARTNERSHIP;

 

14. REGISTRATION NO. 201108460500 EVIDENCING A SECURITY INTEREST IN CERTAIN
OFFICE EQUIPMENT AND SOFTWARE OM FAVOUR OF XEROX CANADA LTD.

v) Ontario

 

SECURED PARTY

  

COLLATERAL CLASSIFICATION

  

REFERENCE FILE NO. & REGISTRATION NO.

G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

MOTOR VEHICLE SCHEDULE ATTACHED

6 SPECIFIC MOTOR VEHICLES REFERENCED

  

695875338 -

20140506 1116 1097 5210 (5 YEARS)

TRAILER WIZARDS LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

694382832 -

20140313 1111 1590 8455 (3 YEARS)

TRAILER WIZARDS LTD   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

  

693502821 -

20140131 1051 1590 6061 (3 YEARS)

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

EQUIPMENT, OTHER, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

  

693341505 -

20140123 1427 1462 1779 (8 YEARS)

XEROX CANADA LTD    EQUIPMENT, OTHER   

692670258 -

20131218 1007 1462 4150 (4 YEARS)

 



--------------------------------------------------------------------------------

SECURED PARTY

  

COLLATERAL CLASSIFICATION

  

REFERENCE FILE NO. & REGISTRATION NO.

XEROX CANADA LTD    EQUIPMENT, OTHER   

692670267 -

20131218 1007 1462 4151 (4 YEARS)

DOCUMENT DIRECTION LIMITED PARTNERSHIP    EQUIPMENT, ACCOUNTS, OTHER   

692697663 -

20131218 1942 1531 2882 (4 YEARS)

RICOH CANADA INC.    EQUIPMENT    692288748 -
20131202 1526 5064 3730 (5 YEARS) G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

MOTOR VEHICLE SCHEDULE ATTACHED

4 SPECIFIC MOTOR VEHICLES REFERENCED

   689852925 -
20130829 0929 1097 4966 (1 YEAR) G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

MOTOR VEHICLE SCHEDULE ATTACHED

10 SPECIFIC MOTOR VEHICLES REFERENCED

   688069512 -
20130625 1601 1097 4903 (6 YEARS) TRAILER WIZARDS LIMITED   

EQUIPMENT, OTHER, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

   686147382 -
20130417 1407 1462 3250 (3 YEARS) TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

   684141525 -
20130116 1702 1462 8335 (8 YEARS) TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

   684141534 -
20130116 1702 1462 8336 (8 YEARS) TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

7 SPECIFIC MOTOR VEHICLES REFERENCED

   684141543 -
20130116 1702 1462 8337 (8 YEARS) TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

   684141552 -
20130116 1702 1462 8338 (8 YEARS) TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

   684141561 -
20130116 1702 1462 8339 (8 YEARS) TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

4 SPECIFIC MOTOR VEHICLES REFERENCED

   684141579 -
20130116 1702 1462 8340 (8 YEARS) TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

   684141588 -
20130116 1702 1462 8341 (8 YEARS) TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

   684141597 -
20130116 1702 1462 8342 (8 YEARS) G.N.J OHNSTON {SIC} EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

   684035397 -
20130110 1455 1097 4755 (6 YEARS) XEROX CANADA LTD    EQUIPMENT, OTHER   
683441145 -
20121207 1704 1462 9842 (4 YEARS) TRAILCON LEASING INC.   

EQUIPMENT, MOTOR VEHICLES

24 SPECIFIC MOTOR VEHICLES REFERENCED

   682550127 -
20121031 1405 1462 8802 (8 YEARS)

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

EQUIPMENT, OTHER, MOTOR VEHICLES

32 SPECIFIC MOTOR VEHICLES REFERENCED

   682267266 -
20121018 1710 1462 6093 (8 YEARS) XEROX CANADA LTD    EQUIPMENT, OTHER   
681257187 -
20120906 1709 1462 6400 (4 YEARS) XEROX CANADA LTD    EQUIPMENT, OTHER   
679316805 -
20120620 1003 1462 9005 (4 YEARS) G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

   677537127 -
20120412 1401 1097 4537 (6 YEARS)

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

EQUIPMENT, OTHER, MOTOR VEHICLES

10 SPECIFIC MOTOR VEHICLES REFERENCED

   676771641 -
20120312 1403 1462 1004 (9 YEARS) XEROX CANADA LTD    EQUIPMENT, OTHER   
676694052 -
20120307 1708 1462 9711 (4 YEARS)



--------------------------------------------------------------------------------

SECURED PARTY

  

COLLATERAL CLASSIFICATION

  

REFERENCE FILE NO. & REGISTRATION NO.

G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

   676546371 -
20120301 1126 1097 4503 (5 YEARS) RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

   674667027 -
20111128 1406 1462 4505 (6 YEARS) G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

MOTOR VEHICLE SCHEDULE ATTACHED

4 SPECIFIC MOTOR VEHICLES REFERENCED

   672674967 -
20110902 1351 1097 4308 (6 YEARS) XEROX CANADA LTD    EQUIPMENT, OTHER   
671674248 -
20110722 1706 1462 1897 (4 YEARS) XEROX CANADA LTD    EQUIPMENT, OTHER   
671631201 -
20110721 1406 1462 1534 (4 YEARS) TRAILER WIZARDS LIMITED   

EQUIPMENT, OTHER, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

   670990266 -
20110627 1402 1462 4685 (3 YEARS) XEROX CANADA LTD    EQUIPMENT, OTHER   
670102533 -
20110524 1701 1462 5702 (4 YEARS) G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

   669423186 -
20110428 1358 1097 4202 (5 YEARS)       AMENDED BY:
20110506 1134 1097 4208       AMENDED BY:
20110914 1438 1097 4330 XEROX CANADA LTD    EQUIPMENT, OTHER    669106341 -
20110414 1702 1462 6102 (4 YEARS) RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

   668166228 -
20110309 1407 1462 5797 (3 YEARS)      

RENEWED BY:

20140210 1404 1462 7298 (1 YEAR)

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT    INVENTORY, EQUIPMENT,
ACCOUNTS, OTHER    668059038 -
20110304 1417 1590 7676 (7 YEARS) G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

   667271061 -
20110121 1537 1097 4121 (5 YEARS) G.N. JOHNSTON EQUIPMENT CO. LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

   667271133 -
20110121 1540 1097 4122 (5 YEARS) XEROX CANADA LTD    EQUIPMENT, OTHER   
666730242 -
20101222 1412 1462 9042 (4 YEARS)

WESTERN TORONTO INTERNATIONAL TRUCKS INC.

TALLMAN TRUCK CENTRE LIMITED

  

EQUIPMENT, MOTOR VEHICLES

4 SPECIFIC MOTOR VEHICLES REFERENCED

   666420975 -
20101207 1703 1462 5377 (7 YEARS)       AMENDED BY:
20130417 1407 1462 3365

WESTERN TORONTO INTERNATIONAL TRUCKS INC.

TALLMAN TRUCK CENTRE LIMITED

  

EQUIPMENT, MOTOR VEHICLES

4 SPECIFIC MOTOR VEHICLES REFERENCED

   666018297 -
20101119 1703 1462 0995 (7 YEARS)       AMENDED BY:
20130417 1407 1462 3367 XEROX CANADA LTD    EQUIPMENT, OTHER    665988327 -
20101118 1732 1462 0722 (4 YEARS) XEROX CANADA LTD    EQUIPMENT, OTHER   
664140546 -
20100901 1714 1462 3199 (4 YEARS) XEROX CANADA LTD    EQUIPMENT, OTHER   
659833551 -
20100315 1706 1462 1657 (5 YEARS) XEROX CANADA LTD    EQUIPMENT, OTHER   
659745405 -
20100310 1702 1462 0166 (5 YEARS) RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

   654843456 -
20090710 1947 1531 1960 (4 YEARS)      

RENEWED BY:

20130704 1706 1462 7359 (1 YEAR)



--------------------------------------------------------------------------------

SECURED PARTY

  

COLLATERAL CLASSIFICATION

  

REFERENCE FILE NO. & REGISTRATION NO.

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

EQUIPMENT, OTHER, MOTOR VEHICLES

12 SPECIFIC MOTOR VEHICLES REFERENCED

  

653733783 -

20090527 1701 1462 1434 (8 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

653252589 -

20090506 1701 1462 6001 (6 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

  

653080932 -

20090430 1005 1462 4118 (6 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

653096016 -

20090430 1401 1462 4224 (6 YEARS)

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC

  

EQUIPMENT, OTHER, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

651900852 -

20090306 1405 1462 1820 (8 YEARS)

HEWLETT-PACKARD FINANCIAL SERVICES CANADA COMPANY    EQUIPMENT, OTHER   

649578393 -

20081029 1437 8077 1301 (25 YEARS)

     

AMENDED BY:

20130910 1647 8077 4792

MAXIUM FINANCIAL SERVICES INC.   

EQUIPMENT, OTHER, MOTOR VEHICLES

2 SPECIFIC MOTOR VEHICLES REFERENCED

  

647507205 -

20080806 1448 1530 6060 (6 YEARS)

     

AMENDED BY:

20100708 1453 1530 0349

     

ASSIGNED BY:

20100708 1939 1531 2095

     

AMENDED BY:

20100712 1452 1530 2214

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

646496613 -

20080630 1004 1462 2980 (8 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

645963489 -

20080610 1702 1462 8802 (7 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

645963498 -

20080610 1702 1462 8803 (7 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

644309811 -

20080417 1703 1462 6430 (7 YEARS)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

644164182 -

20080414 1003 1462 5443 (6 YEARS)

     

RENEWED BY:

20140326 1403 1462 1350 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

644189265 -

20080414 1703 1462 5660 (7 YEARS)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

633364848 -

20070309 1455 1530 1443 (6 YEARS)

     

RENEWED BY:

20130115 1703 1462 8095 (1 YEAR)

     

RENEWED BY:

20140210 1404 1462 7296 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

633364857 -

20070309 1455 1530 1444 (6 YEARS)

     

RENEWED BY:

20130115 1703 1462 8092 (1 YEAR)

     

RENEWED BY:

20140210 1404 1462 7297 (1 YEAR)



--------------------------------------------------------------------------------

SECURED PARTY

  

COLLATERAL CLASSIFICATION

  

REFERENCE FILE NO. & REGISTRATION NO.

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

633364893 -

20070309 1455 1530 1448 (7 YEARS)

     

RENEWED BY:

20140304 1409 1462 3579 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

633364902 -

20070309 1455 1530 1449 (7 YEARS)

     

RENEWED BY:

20140304 1409 1462 3580 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

632939859 -

20070220 1950 1531 4757 (6 YEARS)

     

RENEWED BY:

20130104 1704 1462 5890 (1 YEAR)

     

RENEWED BY:

20140127 1423 1462 2662 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

622575576 -

20060207 1943 1531 5954 (8 YEARS)

     

RENEWED BY:

20140130 1403 1462 3889 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

622537173 -

20060206 1450 1530 2358 (8 YEARS)

     

RENEWED BY:

20140130 1403 1462 3888 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

622537182 -

20060206 1450 1530 2359 (8 YEARS)

     

RENEWED BY:

20140130 1403 1462 3885 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

622537191 -

20060206 1450 1530 2360 (8 YEARS)

     

RENEWED BY:

20140130 1403 1462 3887 (1 YEAR)

RYDER TRUCK RENTAL CANADA LTD.   

EQUIPMENT, MOTOR VEHICLES

1 SPECIFIC MOTOR VEHICLE REFERENCED

  

622537209 -

20060206 1450 1530 2361 (8 YEARS)

     

RENEWED BY:

20140130 1403 1462 3886 (1 YEAR)

HEWLETT-PACKARD FINANCIAL SERVICES CANADA COMPANY    EQUIPMENT, OTHER   

894386835 -

20030515 1445 8077 3945 (4 YEARS)

     

AMENDED BY:

20060308 1044 8077 2654

     

RENEWED BY:

20060308 1448 8077 2724 (15 YEARS)

Ontario - Security interests registered under Section 427 of the Bank Act:

 

NAME & ADDRESS:  

UNISOURCE CANADA, INC.

50 EAST WILMOT STREET

RICHMOND HILL, ON L4B 3Z3

DATE:   MARCH 8, 2011 EXPIRY DATE:   DECEMBER 31, 2016 NUMBER:   01261955 NAME &
ADDRESS OF THE BANK:  

0241 – BANK OF AMERICA NATIONAL ASSOCIATION

56792 – MAIN BRANCH

200 FRONT ST. W., SUITE 2700

TORONTO, ON M5V 3L2



--------------------------------------------------------------------------------

vi) Quebec

 

REF
NO

 

REGISTRATION NO./
REGISTRATION DATE
(Y-M-D) & TIME

  

PARTIES

  

NATURE OF REGISTRATION/
AMOUNT -  CDN $/
AGREEMENT DATE
(Y-M-D)/
FORM

     ASSIGNOR (AND RE-ASSIGNEE): UNISOURCE CANADA, INC   

 

1.

 

 

96-0066195-0001

1996-06-05

01:23 PM

  

 

ASSIGNEE:

STARS TRUST

SUBSEQUENT ASSIGNEE:

CANADIAN MASTERS TRUST

RIGHTS WERE THEN RE-ASSIGNED TO UNISOURCE CANADA, INC.

  

 

ASSIGNMENT OF A UNIVERSALITY OF CLAIMS

1992-09-04

2.  

11-0147974-0001

2011-03-09

9:00 AM

  

HOLDER:

BANK OF AMERICA, N.A.

 

GRANTOR:

UNISOURCE CANADA, INC.

  

MOVABLE HYPOTHEC WITHOUT DELIVERY

$420,000,000

2011-03-08
(PRIVATE WRITING)

3.  

07-0202799-0002 2007-04-18


11:01 AM

EXPIRY DATE: 2015-04-01

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA, INC.

  

RIGHTS UNDER A LEASE

2007-03-14

4.  

07-0245003-0001 2007-05-070

9:00 AM

EXPIRY DATE: 2017-05-04

  

LESSOR:

UNISOURCE CANADA, INC.

 

LESSEE:

VIC COLOR INC. /COULEUR VIC INC.

  

RIGHTS UNDER A LEASE

NO DATE

5.  

07-0272290-0005 2007-05-16


01:50 PM

EXPIRY DATE: 2015-02-27

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

2007-03-24

6.  

07-0289404-0001 2007-05-24


01:57 PM

EXPIRY DATE: 2015-02-27

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA, INC.

  

RIGHTS UNDER A LEASE

2007-03-14

7.  

09-0115848-0004 2009-03-06


01:12 PM

EXPIRY DATE: 2017-03-05

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC/ LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

  

RIGHTS UNDER A LEASE

NO DATE

8.  

09-0257206-0002 2009-05-07


10:39 AM

EXPIRY DATE: 2016-05-06

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

  

RIGHTS UNDER A LEASE

NO DATE

9.  

09-0306814-0002 2009-05-27


02:43 PM

EXPIRY DATE: 2017-05-27

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC/ LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

  

RIGHTS UNDER A LEASE

NO DATE

10.  

10-0608666-0005 2010-09-02


12:37 AM

EXPIRY DATE: 2017-09-01

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC/ LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

   RIGHTS UNDER A LEASE
NO DATE



--------------------------------------------------------------------------------

REF
NO

 

REGISTRATION NO./
REGISTRATION DATE
(Y-M-D) & TIME

  

PARTIES

  

NATURE OF REGISTRATION/
AMOUNT - CDN $/
AGREEMENT DATE
(Y-M-D)/
FORM

11.  

10-0751911-0005 2010-10-26

02:19 PM

EXPIRY DATE: 2014-10-25

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC/ LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

   RIGHTS UNDER A LEASE
NO DATE 12.  

10-0817636-0008 2010-11-19

10:48 AM

EXPIRY DATE: 2014-11-18

  

LESSOR:

XEROX CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

   RIGHTS UNDER A LEASE
NO DATE 13.  

10-0847359-0006 2010-12-01

12:11 AM

EXPIRY DATE: 2016-11-30

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC/ LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

   RIGHTS UNDER A LEASE
NO DATE 14.  

10-0903495-0005 2010-12-24

09:00 AM

EXPIRY DATE: 2014-12-22

  

LESSOR:

XEROX CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

   RIGHTS UNDER A LEASE
NO DATE 15.  

11-0222470-0001 2011-04-04

10:28 AM

EXPIRY DATE: 2016-04-04

  

LESSOR (CRÉDIT-PRENEUR):

EQUIPMENTS G.N. JONSTON CO. LTÉE

 

LESSEE (CRÉDIT-PRENEUR):

UNISOURCE CANADA INC.

   RIGHTS OF OWNERSHIP OF THE LESSOR IN A LEASING CONTRACT
NO DATE 16.  

11-0558274-0001 2011-07-22

02:57 PM

EXPIRY DATE: 2015-07-21

  

LESSOR:

XEROX CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

   RIGHTS UNDER A LEASE
NO DATE 17.  

11-0621491-0001 2011-08-16

09:00 AM

EXPIRY DATE: 2015-08-01

  

LESSOR (CRÉDIT-PRENEUR):

HEWLETT-PACKARD FINANCIAL SERVICES CANADA COMPANY

COMPAGNIE DE SERVICES FINANCIERS HEWLETT-PACKARD CANADA

 

LESSEE (CRÉDIT-PRENEUR):

UNISOURCE CANADA INC.

   RIGHTS OF OWNERSHIP OF THE LESSOR IN A LEASING CONTRACT
2011-08-01 18.  

12-0173578-0009 2012-03-12

02:56 PM

EXPIRY DATE: 2021-03-12

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

  

RIGHTS UNDER A LEASE

NO DATE

19.  

12-0734507-0007 2012-09-07

10:15 AM

EXPIRY DATE: 2016-09-06

  

LESSOR:

XEROX CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

   RIGHTS UNDER A LEASE
2012-08-05 20.  

12-0864708-0007 2012-10-19

02:58 PM

EXPIRY DATE: 2022-01-23

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

   RIGHTS UNDER A LEASE
NO DATE 21.  

13-0162025-0010 2013-03-05

11:24 AM

EXPIRY DATE: 2017-03-04

  

LESSOR:

XEROX CANADA LTD

LESSEE:

UNISOURCE CANADA INC.

   RIGHTS UNDER A LEASE
2013-02-27



--------------------------------------------------------------------------------

REF
NO

 

REGISTRATION NO./
REGISTRATION DATE
(Y-M-D) & TIME

  

PARTIES

  

NATURE OF REGISTRATION/
AMOUNT - CDN $/
AGREEMENT DATE
(Y-M-D)/
FORM

22.  

13-0285706-0005 2013-04-15

09:00 AM

EXPIRY DATE: 2015-04-01

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

   RIGHTS UNDER A LEASE
NO DATE 23.  

13-0874667-0001 2013-10-02

10:24 AM

EXPIRY DATE: 2019-10-01

  

LESSOR (CRÉDIT-PRENEUR):

G.N. JONSTON EQUIPMENT CO. LTD.

 

LESSEE (CRÉDIT-PRENEUR):

UNISOURCE CANADA INC.

   RIGHTS OF OWNERSHIP OF THE LESSOR IN A LEASING CONTRACT
2013-10-02 24.  

13-1119483-0003 2013-12-18

01:05 PM

EXPIRY DATE: 2017-12-17

  

LESSOR:

XEROX CANADA LTD

 

LESSEE:

UNISOURCE CANADA INC.

   RIGHTS UNDER A LEASE
2013-12-11 25.  

13-1120222-0001 2013-12-19

09:00 AM

EXPIRY DATE: 2017-12-17

  

LESSOR:

DOCUMENT DIRECTION LIMITED PARTNERSHIP

 

LESSEE:

UNISOURCE CANADA INC.

   RIGHTS UNDER A LEASE
2013-12-17 26.  

14-0053112-0010 2014-01-23

12:08 AM

EXPIRY DATE: 2022-01-23

  

LESSOR:

PENSKE TRUCK LEASING CANADA INC

LOCATIONS DE CAMIONS PENSKE CANADA INC.

 

LESSEE:

UNISOURCE CANADA INC

   RIGHTS UNDER A LEASE
NO DATE 27.  

14-0291356-0006 2014-04-09

02:55 PM

EXPIRY DATE: 2015-04-08

  

LESSOR:

RYDER TRUCK RENTAL CANADA LTD

 

LESSEE:

UNISOURCE CANADA, INC.

   RIGHTS UNDER A LEASE
NO DATE

vii) New Brunswick

(A) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 17230384

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   17230384    2009-03-06 09:57    2017-03-06

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603



--------------------------------------------------------------------------------

(B) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 17528456

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   17528456    2009-05-27 11:15    2017-05-27

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(C) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 19725324

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   19725324    2011-02-02 14:47    2015-02-02

DEBTORS

UNISOURCE CANADA INC.

675 ST. GEORGE BLVD.

MONCTON NB E1E 2C2

SECURED PARTIES

G. N. JOHNSTON EQUIPMENT CO. LTD.

5990 AVEBURY ROAD

MISSISSAUGA ON L5R 3R2

(D) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 19814854

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   19814854    2011-03-04 13:16    2018-03-04

DEBTORS

UNISOURCE CANADA, INC.

50 EAST WILMOT STREET

RICHMOND HILL ON L4B 3Z3

SECURED PARTIES

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

335 MADISON AVENUE

NEW YORK NY 10017

(E) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 21213244

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   21213244    2012-03-12 17:09    2021-03-12

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603



--------------------------------------------------------------------------------

(F) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 22118871

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   22118871    2012-10-19 15:17    2020-10-19

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(G) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 23961295

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   23961295    2014-01-23 12:29    2022-01-23

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(H) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 22768428

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   22768428    2013-03-27 10:20    2019-03-27

DEBTORS

UNISOURCE CANADA INC.

675 ST. GEORGE STREET

MONCTON NB E1E 2C2

SECURED PARTIES

G. N. JOHNSTON EQUIPMENT CO. LTD.

5990 AVEBURY ROAD

MISSISSAUGA ON L5R 3R2

(I) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 23867880

PROVINCE OR TERRITORY: NEW BRUNSWICK

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   23867880    2013-12-18 19:41    2017-12-18

DEBTORS

UNISOURCE CANADA INC.

675 ST GEORGE BLVD

MONCTON NB E1E 2C2

SECURED PARTIES

DOCUMENT DIRECTION LIMITED PARTNERSHIP

3450 SUPERIOR COURT, UNIT 1

OAKVILLE ON L6L 0C4



--------------------------------------------------------------------------------

viii) Nova Scotia

(A) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 14997688

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   14997688    2009-03-06 10:20    2017-03-06

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(B) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 15310485

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   15310485    2009-05-27 11:19    2017-05-27

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(C) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 17766437

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   17766437    2011-03-04 13:18    2018-03-04

DEBTORS

UNISOURCE CANADA, INC.

50 EAST WILMOT STREET

RICHMOND HILL ON L4B 3Z3

SECURED PARTIES

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

335 MADISON AVENUE

NEW YORK NY 10017

(D) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 12311478

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   12311478    2007-04-18 18:21    2013-04-18



--------------------------------------------------------------------------------

DEBTORS

UNISOURCE CANADA INC.

110 SIMMONDS DRIVE

DARTMOUTH NS B3B 1N9

SECURED PARTIES

RYDER TRUCK RENTAL CANADA LTD.

4255 WESTON ROAD

NORTH YORK ON M9L 1W8

(E) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 18354787

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   18354787    2011-07-21 13:15    2015-07-21

DEBTORS

UNISOURCE CANADA INC

110 SIMMONS DR

DARTMOUTH NS B3B1N9

UNISOURCE CANADA INC

160 OMANDS CREEK BOULEVARD

WINNIPEG MB R2R1V7

UNISOURCE CANADA INC

1425 DERWENT ST.

DELTA BC V3M6N3

UNISOURCE CANADA INC

50 EAST WILMOT ST.

RICHMOND HILL ON L4B3Z3

SECURED PARTIES

XEROX CANADA LTD

33 BLOOR ST. E. 3RD FLOOR

TORONTO ON M4W3H1

(F) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 19264654

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   19264654    2012-03-12 17:13    2021-03-12

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(G) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 20223004

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE   NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

 

20223004

   2012-10-19 17:11    2020-10-19

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603



--------------------------------------------------------------------------------

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(H) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 22171268

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   22171268    2013-12-17 18:10    2017-12-17

DEBTORS

UNISOURCE CANADA INC.

110 SIMMONS DR

DARTMOUTH NS B3B1N9

UNISOURCE CANADA INC

1475 COURTNEY PK, SUITE D

MISSISSAUGA ON L5T2R1

UNISOURCE CANADA INC.

1425 DERWENT WAY

DELTA BC V3M6N3

SECURED PARTIES

XEROX CANADA LTD

33 BLOOR ST. E. 3RD FLOOR

TORONTO ON M4W3H1

(I) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 22281521

PROVINCE OR TERRITORY: NOVA SCOTIA

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   22281521    2014-01-23 13:13    2022-01-23

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

ix) Newfoundland and Labrador

(A) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 7194458

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   7194458    2009-03-06 10:07    2017-03-06

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603



--------------------------------------------------------------------------------

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(B) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 7378615

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   7378615    2009-05-27 11:17    2017-05-27

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(C) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 8881445

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   8881445    2011-03-04 13:18    2018-03-04

DEBTORS

UNISOURCE CANADA, INC.

50 EAST WILMOT STREET

RICHMOND HILL ON L4B 3Z3

SECURED PARTIES

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

335 MADISON AVENUE

NEW YORK NY 10017

(D) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 9802332

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   9802332    2012-03-12 17:11    2021-03-12

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(E) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 10428431

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   10428431    2012-10-19 16:59    2020-10-19

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1



--------------------------------------------------------------------------------

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(F) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 11662954

PROVINCE OR TERRITORY: NEWFOUNDLAND AND LABRADOR

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   11662954    2014-01-23 12:43    2022-01-23

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

x) Prince Edward Island

(A) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 2206080

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   2206080    2009-03-06 10:35    2017-03-06

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(B) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 2256258

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   2256258    2009-05-27 11:21    2017-05-27

DEBTORS

UNISOURCE CANADA INC

50 EAST WILMOT STREET

RICHMOND HILL ON L4B3Z3

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1



--------------------------------------------------------------------------------

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(C) REGISTRATION DETAILS FOR REGISTRATION NUMBER:. 2630077

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   2630077    2011-03-04 13:19    2018-03-04

DEBTORS

UNISOURCE CANADA, INC.

50 EAST WILMOT STREET

RICHMOND HILL ON L4B 3Z3

SECURED PARTIES

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

335 MADISON AVENUE

NEW YORK NY 10017

(D) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 2860292

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   2860292    2012-03-12 15:36    2021-03-12

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(E) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 3023294

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   3023294    2012-10-19 17:14    2020-10-19

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

(F) REGISTRATION DETAILS FOR REGISTRATION NUMBER: 3347818

PROVINCE OR TERRITORY: PRINCE EDWARD ISLAND

 

TYPE    NUMBER    DATE/TIME    EXPIRY DATE

ORIGINAL

   3347818    2014-01-23 13:34    2022-01-23



--------------------------------------------------------------------------------

DEBTORS

UNISOURCE CANADA INC

560 HENSALL CIRCLE

MISSISSAUGA ON L5A1Y1

SECURED PARTIES

PENSKE TRUCK LEASING CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

LOCATIONS DE CAMIONS PENSKE CANADA INC

RT 10 GREEN HILLS, PO BOX 791

READING PA 19603

xi) District of Columbia, USA

 

   

DEBTOR

  

TYPE OF
FILING

  

SECURED PARTY

  

COLLATERAL TYPE

  

FILE

DATE

  

FILE #

1.  

UNISOURCE

CANADA, INC.

   UCC 1   

BANK OF AMERICA, N.A.

335 MADISON AVENUE

NEW YORK, NY 10017

   ALL CURRENT AND FUTURE ASSETS AND PERSONAL PROPERTY OF THE DEBTOR   
08/05/2009    2009085898 2.  

UNISOURCE

CANADA, INC.

   UCC 1   

BANK OF AMERICA, N.A.

335 MADISON AVENUE

NEW YORK, NY 10017

   ALL CURRENT AND FUTURE ASSETS AND PERSONAL PROPERTY OF THE DEBTOR   
03/16/2011    2011033257

2. Closing Date PPSA Filings

 

Name of Entity

  

Secured Party

  

Jurisdiction

  

Filing Office

  

Document Filed

1.      Unisource Canada, Inc.

   Bank of America, N.A., as ABL Collateral Agent    British Columbia   
Personal Property Security Register    PPSA Financing Statement

 

2.      Unisource Canada, Inc.

      Alberta      

 

3.      Unisource Canada, Inc.

      Saskatchewan      

 

4.      Unisource Canada, Inc.

      Manitoba      

 

5.      Unisource Canada, Inc.

      Ontario      

 

6.      Unisource Canada, Inc.

      Newfoundland      

 

7.      Unisource Canada, Inc.

      Nova Scotia      

 

8.      Unisource Canada, Inc.

      New Brunswick      

 

9.      Unisource Canada, Inc.

      Prince Edward Island      

 

10.    Unisource Canada, Inc.

     

 

Quebec

  

 

Register of Personal and Moveable Real Rights

   Application for Registration (form RH)



--------------------------------------------------------------------------------

3. Closing Date IP Filings

 

1. Confirmation of Security Interest in Intellectual Property – Trade-marks
filed with the Canadian Intellectual Property Office

 

2. Confirmation of Security Interest in Intellectual Property – Copyrights filed
with the Canadian Intellectual Property Office



--------------------------------------------------------------------------------

Schedule 4A

Financing Statement Jurisdictions

 

Name of Entity

  

Secured Party

  

Jurisdiction

  

Filing Office

  

Document Filed

1.      Unisource Canada, Inc.

   Bank of America, N.A., as ABL Collateral Agent    British Columbia   
Personal Property Security Register    PPSA Financing Statement

 

2.      Unisource Canada, Inc.

      Alberta      

 

3.      Unisource Canada, Inc.

      Saskatchewan      

 

4.      Unisource Canada, Inc.

      Manitoba      

 

5.      Unisource Canada, Inc.

      Ontario      

 

6.      Unisource Canada, Inc.

      Newfoundland      

 

7.      Unisource Canada, Inc.

      Nova Scotia      

 

8.      Unisource Canada, Inc.

      New Brunswick      

 

9.      Unisource Canada, Inc.

      Prince Edward Island      

 

10.    Unisource Canada, Inc.

      Quebec    Register of Personal and Moveable Real Rights    Application for
Registration (form RH)



--------------------------------------------------------------------------------

Schedule 4B

Granting Party Information

 

1. Jurisdiction of Organization

Canada (Canada Business Corporations Act)

 

2. Location of Chief Executive Office

6185 McLaughlin Road

Mississauga, ON

L5R 3W7

 

3. Location of Books and Records

6185 McLaughlin Road, Mississauga, ON L5R 3W7

(location of corporate minute books)

4300 Hickmore Street, St. Laurent, Quebec H4T 1K2

(location of financial records)

 

4. Location of Collateral

See Numbers 5 and 6 below.

 

5. Location of all other places of business

 

Province

  

City

  

Address

Nova Scotia    Dartmouth    110 Simmonds Drive B3B 1N9 Ontario    London    1505
Sise Road N6A 4E3 Ontario    Mississauga    560 Hensall Circle L5A 1Y1

 

6. Location of leased facilities and name of lessor/sublessor

 

Province

  

City

  

Address

  

Lessor/Sublessor

Alberta    Edmonton    11704 - 186th St. N.W.    Yellowhead Crossing II, LP
Alberta    Calgary    6040 11th Street N.E.    833759 Alberta, Inc. Newfoundland
   St. John’s    60 Clyde Avenue, Suite 100    N.C.H. Holdings Limited New
Brunswick    Moncton    675 St. George Blvd.    2093152 Ontario Inc. Quebec   
St. Laurent    4300 Hickmore Street    Hoopp Realty, Inc. Quebec    Quebec City
   1750 rue Newton    Cominar Real Estate Investment Trust Ontario    Ottawa   
950 Ages Drive    Kayush Investments, Ltd.



--------------------------------------------------------------------------------

Province

  

City

  

Address

  

Lessor/Sublessor

Saskatchewan    Saskatoon    858-57 Street East    Tim Turple Holdings, Inc
Saskatchewan    Regina    480 Hoffer Drive    101104406 Saskatchewan Ltd.
Ontario    Mississauga    1475 Courtneypark Drive    Orlando Corporation and
Orion Properties, Ltd. Ontario    Mississauga    6185 McLaughlin Road    Orlando
Corporation Ontario    Richmond Hill    1 West Pearce St, Suite 600    Capital
Centre Limited British Columbia    Prince George    1021 Eastern Street    NOORT
Investments British Columbia    New Westminster    1425 Derwent Way    349393
B.C. Ltd. And Dayhu Investments Ltd. Manitoba    Winnipeg    160 Omands Creek
Blvd.    Opus Properties Corp.



--------------------------------------------------------------------------------

Schedule 5

Intellectual Property

Patents, Copyrights, Trade-marks and Industrial Designs

 

1. Patents

None.

 

2. Trade-marks

 

Trademark

   Application Number      Application
Date
m/dd/yyyy      Registration
Number      Registration
Date
m/dd/yyyy  

://UNISOURCEDESIGN.CA

     1207098         2/20/2004         TMA648965         9/26/2005   

AGL

     1130323         2/6/2002         TMA606298         3/26/2004   

ALLSTAR & DESIGN

     1011507         4/13/1999         TMA535793         10/26/2000   

ALLSTAR & DESIGN

     0724381         3/11/1993         TMA450506         11/24/1995   

ALLSTAR LIBERATE & DESIGN

     1242379         12/31/2004         TMA648880         9/23/2005   

BENCHMARK

     0415688         9/20/1977         TMA237701         11/30/1979   

BENCHMARK

     0357744         10/12/1972         TMA199535         5/31/1974   

CAMEO DESIGN

     0389995         9/23/1975         TMA216796         10/22/1976   

CAMEO DESIGN

     0389994         9/23/1975         TMA216902         10/29/1976   

CIRCLE & DESIGN

     0357745         10/12/1972         TMA199536         5/31/1974   

COLORSOURCE

     0726333         4/8/1993         TMA430268         7/8/1994   

COMSOURCE

     0546311         7/17/1985         TMA329838         7/10/1987   

COPYSOURCE

     0612053         7/27/1988         TMA355411         5/5/1989   

CUSTOMER SOLUTIONS IN A GLOBAL MARKET

     1515090         2/14/2011         TMA841212         1/25/2013   

DELIVER THE BEST VALUE EVERY TIME

     1311023         7/28/2006         TMA702951         12/12/2007   

DOCUSOURCE

     0779631         4/5/1995         TMA479748         8/7/1997   

ECONOSOURCE

     0726334         4/8/1993         TMA430269         7/8/1994   

ECOSOURCE DESIGN

     1347473         5/15/2007         TMA722083         8/26/2008   

ELLIS’ CAMEO WOMEN’S HEAD & DESIGN

     0114796         7/10/1923         TMDA33942         7/28/1923   

ENVIRO 50

     0651343         2/20/1990         TMA383981         5/3/1991   

ESCE & DESIGN

     1044772         2/1/2000         TMA567114         9/10/2002   

EXPERIENCE THE POWER OF THE SOURCE

     1130322         2/6/2002         TMA606300         3/26/2004   

FORDIS & DESIGN

     1418516         11/17/2008         TMA760970         3/5/2010   

FORDIS DESIGN

     1409222         9/2/2008         TMA771478         7/8/2010   

INTER-GRAPH

     0643428         10/25/1989         TMA386574         7/12/1991   

LIBERATE

     1236274         11/4/2004         TMA648879         9/23/2005   

LIVRER LA VALEUR OPTIMALE A CHAQUE FOIS

     1311024         7/28/2006         TMA702950         12/12/2007   

MONDRIAN

     1199031         12/4/2003         TMA641403         6/6/2005   

MONDRIAN-HALL & DESIGN

     1462094         12/8/2009         TMA780695         10/26/2010   

MONDRIAN-HALL Logo

     1492222         8/13/2010         TMA806712         9/14/2011   

ONE COMPANY, ONE SOURCE

     1152940         9/17/2002         TMA614609         7/12/2004   

ONE NAME. ONE VISION. ONE SOURCE.

     0748578         3/1/1994         TMA459279         6/14/1996   

ONE SOURCE.MANY SOLUTIONS.

     0755923         5/27/1994         TMA453067         1/26/1996   

PAPER ONLY

     1336234         2/20/2007         TMA721046         8/15/2008   

PAPER ONLY LOGO

     1349481         5/30/2007         TMA721003         8/15/2008   

PAPER PLUS

     0492991         10/5/1982         TMA302305         4/26/1985   

PAPERONLY.CA

     1336910         2/26/2007         TMA721032         8/15/2008   



--------------------------------------------------------------------------------

Trademark

   Application Number      Application
Date
m/dd/yyyy      Registration
Number      Registration
Date
m/dd/yyyy  

PAPERONLY.CA LOGO

     1360802         8/23/2007         TMA717059         6/20/2008   

PAPIER PLUS

     0538923         3/26/1985         TMA323390         2/6/1987   

PAPIER SEULEMENT

     1349313         5/29/2007         TMA766287         5/11/2010   

PAPIER SEULEMENT LOGO

     1349483         5/30/2007         TMA766288         5/11/2010   

PARTY PACK

     1012105         4/7/1999         TMA580338         4/30/2003   

PRICE DAXION

     0564138         6/9/1986         TMA333508         10/30/1987   

PUR PERFORMANCE & DESIGN

     1289407         2/10/2006         TMA818590         2/28/2012   

PUR VALUE & DESIGN

     1349158         5/28/2007         TMA721002         8/15/2008   

PUR VALUE & DESIGN

     1349158, 01         12/7/2012         Formalized         12/17/2012   

PUR VALUE & DESIGN

     1298559         4/21/2006         TMA799568         6/8/2011   

PUR VALUE & DESIGN

     1259864         6/2/2005         TMA721319         8/19/2008   

SAN REMO GLOSS

     0720031         1/6/1993         TMA424802         3/4/1994   

SAN REMO MATTE

     0720032         1/6/1993         TMA424803         3/4/1994   

SAN REMO PLUS

     1069712         8/3/2000         TMA563393         6/13/2002   

SAVE-A-TREE

     0642436         10/11/1989         TMA382657         4/5/1991   

SAVE-A-TREE & DESIGN

     1186553         8/7/2003         TMA648939         9/26/2005   

SAVE-A-TREE & DESIGN

     0643599         10/30/1989         TMA385138         5/31/1991   

SAVE-A-TREE/DU PAPIER A L-INFINI. & DESIGN

     1267668         8/8/2005         TMA684555         3/23/2007   

SAVE-A-TREE/PAPER GOES A LONG WAY. & DESIGN

     1255270         4/25/2005         TMA684747         3/27/2007   

SELECT SOURCE

     0819149         7/29/1996         TMA498660         8/14/1998   

SIGNET

     0741378         11/16/1993         TMA484999         10/30/1997   

SMITH PAPER

     0762254         8/22/1994         TMA515634         8/27/1999   

SOLUTIONS

     1298561         4/21/2006         TMA686887         5/4/2007   

SPHINX & DESIGN

     0724597         3/15/1993         TMA464633         10/25/1996   

STARBRITE

     0246327         7/3/1958         TMA112542         12/12/1958   

STARBRITE & DESIGN

     1186557         8/7/2003         TMA650704         10/18/2005   

U & DESIGN

     1280255         11/21/2005         TMA684554         3/23/2007   

U & DESIGN

     0728077         5/3/1993         TMA443903         6/16/1995   

U’s & DESIGN

     0718499         12/10/1992         TMA444908         7/7/1995   

UNISOURCE & DESIGN

     0718488         12/10/1992         TMA448518         10/6/1995   

U UNISOURCE & DESIGN

     1280375         11/18/2005         TMA678628         12/20/2006   

UNISOURCE CANADA & DESIGN

     1224295         7/21/2004         TMA693844         8/10/2007   

U UNISOURCE CANADA & DESIGN

     1185844         7/28/2003         TMA646006         8/18/2005   

U UNISOURCE FINANCE & DESIGN

     1226741         8/11/2004         TMA644937         7/26/2005   

UBUY & DESIGN

     1418681         11/18/2008         TMA816165         1/25/2012   

UNE COMPAGNIE, UNE SOURCE

     1280257         11/21/2005         TMA677843         11/29/2006   

UNE SOURCE. PLUSIEURS SOLUTIONS.

     0887965         8/14/1998         TMA522498         1/28/2000   

UNICOVER

     0734356         8/3/1993         TMA436350         11/25/1994   

UNISOURCE

     0728076         5/3/1993         TMA443902         6/16/1995   

UNISOURCE

     0712752         9/11/1992         TMA444899         7/7/1995   

UNISOURCE FINANCE

     0835618         2/5/1997         TMA561129         5/1/2002   

UNISOURCE WIDE FORMAT DOCUJET & DESIGN

     1010760         4/1/1999         TMA571644         12/4/2002   

UNISOURCEDESIGN

     1207097         2/20/2004         TMA683995         3/19/2007   

STARBRITE + & DESIGN

     1553849         11/25/2011         TMA856779         8/01/2013   

STARBRITE PLUS AND DESIGN

     1553847         25/11/2011         TMA 856778         8/01/2013   

DES SOLUTIONS POUR LES CLIENTS DANS UN MARCHÉ MONDIAL

     1563330         2/9/2012         TMA854792         7/9/2013   

DEFIANCE

     1595202         9/21/2012         TMA862609         10/15/2013   

BRAND EFFICIENCY

     1622018         4/10/2013         Advertised         2/12/2014   

RESPECT

     1616221         2/28/2013         Formalized         3/5/2013   

SELECTSOURCE LOGO

     1567480         3/7/2012         TMA859763         9/10/2013   

COMET HI-BRITE & DESIGN

     1517423         3/2/2011         TMA859757         9/10/2013   



--------------------------------------------------------------------------------

Trademark

   Application Number      Application
Date
m/dd/yyyy      Registration
Number      Registration
Date
m/dd/yyyy  

R RESPECT & DESIGN

     1616222         2/28/2013         Formalized         3/5/2013   

UDIGITAL

     1651535         11/12/2013         Formalized         11/14/2013   

STEALTH

     1616217         2/28/2013         Formalized         3/5/2013   

AVENGER

     1616220         2/28/2013         Formalized         3/5/2013   

UBRAND

     1650418         11/01/2013         Formalized         11/06/2013   

UVELVET

     1650417         11/01/2013         Formalized         11/06/2013   

PROSOURCE

     0754463         05/11/1994         TMA504290         11/18/1998   

U BRAND VELVET & DESIGN (Vertical)

     1657398         12/20/2013         Formalized         12/24/2013   

U BRAND VELVET & DESIGN (Horizontal)

     1657396         12/20/2013         Formalized         12/24/2013   

U BRAND GLOSS & DESIGN (Vertical)

     1657395         12/20/2013         Formalized         12/24/2013   

U BRAND GLOSS & DESIGN (Horizontal)

     1657251         12/20/2013         Formalized         12/27/2013   

U BRAND DIGITAL & DESIGN (Vertical)

     1657250         12/20/2013         Formalized         12/27/2013   

U BRAND DIGITAL & DESIGN (Horizontal)

     1657249         12/20/2013         Formalized         12/24/2013   

U BRAND & DESIGN (Vertical)

     1657248         12/20/2013         Formalized         12/24/2013   

U BRAND & DESIGN (Horizontal)

     1657245         12/20/2013         Formalized         12/24/2013   

UGLOSS

     1656918         12/18/2013         Formalized         12/20/2013   

 

3. Copyrights

 

Copyright

  

Registration No.

    

Registration Date

 

Electronic Price List

     454282         7/9/1996   

 

4. Industrial Designs

None.

Material Registered Patent, Copyright, Trade-mark and Industrial Design Licenses

 

1. Material Patent Licenses

None.

 

2. Material Trade-mark Licenses

None.

 

3. Material Copyright Licenses

None.

 

4. Material Industrial Design Licenses

None